 Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 1 of 128 PageID #:52854
                                                                               974

 1                    IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
 2                              EASTERN DIVISION
 3    MOTOROLA SOLUTIONS, INC.,             )
      and MOTOROLA SOLUTIONS                )
 4    MALAYSIA SDN. BHD,                    )   Docket No. 17 CV 1973
                                            )
 5                      Plaintiffs,         )
                                            )
 6                vs.                       )
                                            )
 7    HYTERA COMMUNICATIONS                 )
      CORPORATION, LTD.; HYTERA             )
 8    AMERICA, INC.; and HYTERA             )
      COMMUNICATIONS AMERICA                )
 9    (WEST), INC.,                         )   Chicago, Illinois
                                            )   November 19, 2019
10                      Defendants.         )   10:15 a.m.
11                          TRIAL - VOLUME 7A
                         TRANSCRIPT OF PROCEEDINGS
12        BEFORE THE HONORABLE CHARLES R. NORGLE, SR., and a jury
13    APPEARANCES:
      For the Plaintiff:             KIRKLAND & ELLIS LLP
14                                   BY: MR. ADAM R. ALPER
                                          MR. BRANDON H. BROWN
15                                        MR. REZA DOKHANCHY
                                     555 California Street, 27th Floor
16                                   San Francisco, California 94104
17                                   KIRKLAND & ELLIS LLP
                                     BY: MR. MICHAEL W. De VRIES
18                                   333 South Hope Street
                                     Los Angeles, California 90071
19
                                     KIRKLAND & ELLIS LLP
20                                   BY: MR. JOSHUA L. SIMMONS
                                     601 Lexington Avenue
21                                   New York, New York 10022
22
      Court Reporter:
23                              BLANCA I. LARA
                            Official Court Reporter
24                   219 South Dearborn Street, Room 2342
                           Chicago, Illinois 60604
25                               (312)435-5895
                         blanca_lara@ilnd.uscourts.gov
 Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 2 of 128 PageID #:52855
                                                                               975

 1    APPEARANCES (Continued:)
 2
 3                                   KIRKLAND & ELLIS LLP
                                     BY: MS. MEGAN M. NEW
 4                                   300 North LaSalle
                                     Chicago, Illinois 60654
 5
                                     KIRKLAND & ELLIS LLP
 6                                   BY: MS. LESLIE M. SCHMIDT
                                     601 Lexington Avenue
 7                                   New York, New York 10022
 8    Motorola Corporate Representative: Mr. Russ Lund
 9
      For the Defendants:            STEPTOE & JOHNSON LLP
10                                   BY: MR. BOYD T. CLOERN
                                          MR. MICHAEL J. ALLAN
11                                        MS. JESSICA I. ROTHSCHILD
                                          MS. KASSANDRA M. OFFICER
12                                   1330 Connecticut Avenue, NW
                                     Washington, DC 20036
13
                                     STEPTOE & JOHNSON LLP
14                                   BY: MR. DANIEL S. STRINGFIELD
                                     227 W. Monroe Street, Suite 4700
15                                   Chicago, Illinois 60606
16
17
18
19
20
21
22
23
24
25
 Case: 1:17-cv-01973 Document #: 788
                          Zetzl   - Filed: 12/20/19
                                     redirect    by Page 3 of 128 PageID #:52856
                                                     Simmons                  976

 1          (Jury in at 10:12 a.m.)
 2          (Proceedings had in open court. Jury in.)
 3                THE COURT: Good morning, members of the jury.
 4                Are all the counsel ready to proceed?
 5                MR. ALPER: Yes, your Honor, with the redirect of
 6    Mr. Zetzl.
 7                THE CLERK: One more.
 8          (A juror enters the courtroom.)
 9                THE COURT: Good morning, members of the jury.
10                MR. ALPER: Good morning, your Honor.
11                THE COURT: Please recall the witness.
12                MR. ALPER: Yes.
13                Mr. Zetzl, if you would, retake the stand.
14                MR. SIMMONS: Your Honor, may I proceed?
15                THE COURT: Please proceed.
16          DANIEL ZETZL, PLAINTIFFS' WITNESS, PREVIOUSLY SWORN
17                             REDIRECT EXAMINATION
18    BY MR. SIMMONS:
19    Q.    Good morning, Mr. Zetzl.
20    A.    Good morning.
21    Q.    Yesterday you discussed a number of documents regarding
22    six of the trade secrets asserted in this case.
23                Do you remember that?
24    A.    Yes, I do.
25    Q.    Are those documents confidential to Motorola?
 Case: 1:17-cv-01973 Document #: 788
                          Zetzl   - Filed: 12/20/19
                                     redirect    by Page 4 of 128 PageID #:52857
                                                     Simmons                  977

 1    A.    Yes, they are.
 2    Q.    Do they describe Motorola's trade secrets?
 3    A.    Yes, they do.
 4    Q.    Do they have to have a specific confidentiality label to
 5    be treated as confidential?
 6    A.    No. The policy is that if it contains confidential
 7    material, it's treated as confidential regardless of whether
 8    it's marked with the confidentiality label.
 9    Q.    And do they have to have a specific confidentiality
10    label to describe Motorola's design and implementation of its
11    trade secret technology?
12    A.    No, they don't -- well, they would normally be
13    classified by the policy "Motorola confidential proprietary"
14    and/or "Motorola Solutions confidential restricted" with the
15    new iProtect policy.
16    Q.    But they can have any kind of label?
17    A.    That is true, yeah. I mean, based on the policy -- you
18    look at the document, and based on its contents, that's how
19    you would treat the document accordingly.
20    Q.    Now, you discussed yesterday the DMR standard. And
21    counsel showed you images from an ETSI document that also
22    appear in Motorola's technical documents.
23                Do you remember that?
24    A.    I do in the training material for the ETSI DMR standard.
25    Q.    Is Motorola claiming in this case that the DMR standard
 Case: 1:17-cv-01973 Document #: 788
                          Zetzl   - Filed: 12/20/19
                                     redirect    by Page 5 of 128 PageID #:52858
                                                     Simmons                  978

 1    is Motorola's trade secret?
 2    A.    No, we are not.
 3    Q.    Is Motorola claiming that the images used in the ETSI
 4    document are its trade secret?
 5    A.    No, we are not.
 6    Q.    Does Motorola claim its specific implementation of the
 7    DMR protocol stack as a trade secret?
 8                 MR. ALLAN: Objection, your Honor. The entire
 9    examination is leading.
10                 THE COURT: Overruled.
11                 You may answer.
12    BY THE WITNESS:
13    A.    Yes, it's our implementation of the DMR stack that we
14    are claiming as the trade secret.
15    BY MR. SIMMONS:
16    Q.    Is there more than one way to implement the DMR
17    standard?
18    A.    Yes, there is.
19    Q.    Do you know how many?
20    A.    There is many. As I described, it could be in hardware.
21    It could be done in software. There is a lot of choices in
22    terms of actually how you would go about implementing it.
23    Q.    Is Motorola's approach just one of those?
24    A.    Yes.
25    Q.    Now, you also discussed XCMP. Do you remember that?
 Case: 1:17-cv-01973 Document #: 788
                          Zetzl   - Filed: 12/20/19
                                     redirect    by Page 6 of 128 PageID #:52859
                                                     Simmons                  979

 1    A.    I do.
 2    Q.    Is the fact that Motorola's DMR radios use XCMP a
 3    secret?
 4    A.    No. It's not a secret that we use XCMP, but our
 5    implementation of XCMP is the trade secret.
 6    Q.    Now, does Motorola disclose all of the confidential
 7    details of its implementation of XCMP to third-party app
 8    developers?
 9    A.    No, we don't. There is a portion of the XCMP
10    specification that is only for Motorola internal use, and
11    then we license specific commands based on the application
12    developer partner's application that they are developing. So
13    if they needed access to certain commands, we would give them
14    access to just that subset of commands.
15    Q.    And yesterday you mentioned that app developers sign
16    nondisclosure agreements.
17                What is the purpose of having them sign
18    nondisclosure agreements?
19    A.    So that they don't disclose the XCMP commands that
20    Motorola has developed since it's a proprietary protocol.
21    Q.    Now, in talking about the connectivity trade secret, you
22    discussed PTX 1270, which is the 2,000-page technical
23    requirement specification in your third volume of documents.
24                Do you remember that?
25    A.    I do.
 Case: 1:17-cv-01973 Document #: 788
                          Zetzl   - Filed: 12/20/19
                                     redirect    by Page 7 of 128 PageID #:52860
                                                     Simmons                  980

 1    Q.    And do you remember counsel asked you about the date of
 2    that document?
 3    A.    Yes, I do.
 4                MR. SIMMONS: Would you, Mr. Schlaifer, show that
 5    document, PTX 1270, on the screen and turn to Page 14.
 6    BY MR. SIMMONS:
 7    Q.    Now, Mr. Zetzl, when was this document first drafted?
 8    A.    It was first drafted on October 6th, 2004.
 9    Q.    And is that the first line of this chart?
10    A.    Yes, it is.
11    Q.    And what is this chart?
12    A.    So this is the revision history.
13    Q.    And was the first drafting in 2004 in connection with a
14    particular version of this document?
15    A.    Within version 00.01.01.
16    Q.    Now, if we go back to the full document, was additional
17    material added to this specification in the years between
18    2004 and 2008?
19    A.    Yes, there was.
20    Q.    And is that listed in this revision history?
21    A.    Yes, it is.
22    Q.    Does this document still describe material that existed
23    during that time period?
24    A.    Yes, it does.
25                MR. SIMMONS: We can take that down, Mr. Schlaifer.
 Case: 1:17-cv-01973 Document #: 788 -Filed:
                            Zetzl            12/20/19
                                         recross    byPage 8 of 128 PageID #:52861
                                                       Allan                    981

 1    BY MR. SIMMONS:
 2    Q.    Now, Mr. Zetzl, you talked about documents that Motorola
 3    provided to Hytera in this case in the litigation describing
 4    its trade secrets.
 5                Who created the trade secrets described in those
 6    documents?
 7    A.    Motorola engineers.
 8                MR. SIMMONS: I tender the witness, your Honor.
 9                THE COURT: Recross, Counsel.
10                MR. ALLAN: Briefly, your Honor.
11                              RECROSS-EXAMINATION
12    BY MR. ALLAN:
13    Q.    Good morning, Mr. Zetzl.
14    A.    Good morning.
15    Q.    Let's take a look at the document you were just looking
16    at.
17                MR. ALLAN: PTX 1270, please, Jim.
18                I think we may need to switch it.
19    BY MR. ALLAN:
20    Q.    This document is dated May 4, 2015?
21    A.    I'm sorry. It's not up yet.
22    Q.    Oh, I'm sorry. You don't have it yet?
23    A.    I have got the physical copy, so I could just look at
24    that.
25                MR. ALLAN: It's not before the jury either.
 Case: 1:17-cv-01973 Document #: 788 -Filed:
                            Zetzl            12/20/19
                                         recross    byPage 9 of 128 PageID #:52862
                                                       Allan                    982

 1    BY THE WITNESS:
 2    A.    Yes, May 4, 2015, is what that document shows.
 3    BY MR. ALLAN:
 4    Q.    Mr. Zetzl, you are one of the authors of this document,
 5    correct?
 6    A.    Yes, there was a couple sections that I contributed to
 7    in the overall document.
 8    Q.    Let's just take a quick look at 1270, Page 15 of this
 9    document. At the bottom left it says "authors." And if you
10    flip over to the next page, we will see your name, correct --
11    A.    Yes.
12    Q.    -- once we get there?
13                 I would like to show you now -- let's go to Page 18
14    of this document. At the bottom of the page it says, "1.1.5
15    patent identification. The follow" -- it looks like a typo,
16    following -- "disclosures are addressed by this TRS."
17                 Do you see that?
18    A.    I do see that.
19    Q.    And TRS is technical requirement specification?
20    A.    Yes, that's the name of this document.
21    Q.    And the "disclosures" referenced are invention
22    disclosures, things that engineers at Motorola developed and
23    presented to the committee as inventions pursuant to Matrix,
24    correct?
25                 MR. SIMMONS: Objection, your Honor. Beyond the
 Case: 1:17-cv-01973 DocumentZetzl
                              #: 788 Filed: 12/20/19
                                     - recross     byPage 10 of 128 PageID #:52863
                                                       Allan                    983

 1    scope.
 2                 THE COURT: Overruled.
 3    BY THE WITNESS:
 4    A.     Yes. So this section would identify, like you said, any
 5    inventions that took place as related to this program
 6    essentially.
 7    BY MR. ALLAN:
 8    Q.     Related to Matrix?
 9    A.     Related to the Matrix program. That's typically what
10    was captured here.
11    Q.     Okay. Let's take a look at Page 19, the next page.
12    This is the first page of a number of disclosures, right,
13    Mr. Zetzl?
14    A.     Yes. I see these -- kind of the title of the
15    disclosure, and then the disposition is basically the
16    disposition of the patent committee as to whether Motorola
17    wanted to pursue getting a patent or whether they decided,
18    for whatever reason, they didn't want to do that.
19    Q.     So you have got the internal docket number on the left.
20    That's Motorola's internal docket number?
21    A.     Yeah. I think that's their reference to the submittal
22    to the patent committee, yeah.
23    Q.     And the status is whether this potential invention has
24    been submitted?
25    A.     Submitted for review by the patent committee, yeah.
 Case: 1:17-cv-01973 DocumentZetzl
                              #: 788 Filed: 12/20/19
                                     - recross     byPage 11 of 128 PageID #:52864
                                                       Allan                    984

 1    Q.     And then the disposition is "pursue." To pursue it
 2    means try to file a patent on that?
 3    A.     That's correct. And then it would go through the
 4    various steps toward being filed with the patent office.
 5    Q.     And there are pages of disclosures here? You can look
 6    at the big document if you want or you can flip through.
 7           (Brief pause.)
 8    BY THE WITNESS:
 9    A.     Okay.
10    BY MR. ALLAN:
11    Q.     Do you agree with me?
12    A.     Yes, there are several pages of disclosures.
13    Q.     And these are the inventions that Motorola engineers
14    thought were relevant to the Matrix platform?
15    A.     These are at least inventions that we decided that we
16    thought it was worthy to put into the patent committee, yes.
17    Q.     Okay.
18                 And then let me direct you to Page 20. Sort of --
19    A.     Okay.
20    Q.     -- at the bottom there is a reference CM 10593 SX on the
21    left. The title is "Scheme to Measure Reverse Channel
22    Position and Improve Embedded LC Decode Reliability."
23                 Do you see that?
24    A.     I do see that.
25    Q.     And it says the disposition is "trade secret."
 Case: 1:17-cv-01973 DocumentZetzl
                              #: 788 Filed: 12/20/19
                                     - recross     byPage 12 of 128 PageID #:52865
                                                       Allan                    985

 1                 Do you see that?
 2    A.     I do.
 3    Q.     And none of the six trade secrets you discussed on your
 4    examination are referenced on this list of multiple pages of
 5    invention disclosures for Matrix, are they?
 6    A.     Some of the ideas that were included in some of these
 7    references would fall under the category of the DMR modem
 8    because they are DMR modem related.
 9    Q.     So some of the ideas of the trade secrets you mentioned
10    might be in the patents?
11    A.     No. The underlying patents -- the idea of the
12    underlying patent is related to how we -- the underlying
13    patent applies to the area around the modem on the radio.
14    Q.     The six trade secrets you have testified about in this
15    case are not listed on this multipage disclosure from 2015,
16    are they?
17    A.     The six trade secrets that I disclosed, yes, are not
18    listed specifically on these pages, right. These are
19    ideas -- patents or ideas, right. The trade secret is the
20    design and the implementation.
21    Q.     Mr. Zetzl, these are disclosures that Motorola engineers
22    who have worked on Matrix saw fit to apply for as technology
23    that they invented related to Matrix, right?
24    A.     Yes, sir.
25    Q.     And the six trade secrets that you testified about are
 Case: 1:17-cv-01973 Document
                      Zetzl -#: further
                                788 Filed: 12/20/19
                                           redirect Page
                                                      by 13 of 128 PageID #:52866
                                                          Simmons              986

 1    not on here. It's a simple question. Right?
 2    A.    That is correct.
 3    Q.    And the 21 trade secrets that Motorola has alleged in
 4    this case are not on here, correct?
 5    A.    That's also correct.
 6                 MR. ALLAN: Nothing further.
 7                 THE COURT: Anything further, Counsel?
 8                 MR. SIMMONS: Just briefly, your Honor.
 9                         FURTHER REDIRECT EXAMINATION
10    BY MR. SIMMONS:
11    Q.    Mr. Zetzl, could you explain to us what the purpose of
12    that list of disclosures that you were just discussing is?
13    A.    Yes. So this is just a way that we keep track of what
14    inventions are coming from what program. So this is an easy
15    way for us to know when we go back and look at a program,
16    hey, here are all the ideas that we generated when we were
17    developing this program and then the status of how many of
18    them were actually pursued and so on for patents.
19    Q.    Do you submit everything that you have created to the
20    patent committee?
21    A.    No, we don't.
22    Q.    Why not?
23    A.    Because not all of the ideas are really patentable, to
24    be honest. Some of them may not have the necessary -- they
25    may be prior art. They may not be enough what we would
 Case: 1:17-cv-01973 Document
                      Zetzl -#: further
                                788 Filed: 12/20/19
                                           redirect Page
                                                      by 14 of 128 PageID #:52867
                                                          Simmons              987

 1    consider business value to justify the filing of a patent on
 2    it. There could be a variety of reasons why we decide to
 3    deem it an idea that's not necessarily worthy of going
 4    forward to get a patent.
 5    Q.    If you don't seek a patent on something you have
 6    created, is it still valuable?
 7    A.    Yes, it could still be very valuable.
 8    Q.    And how do you maintain its value?
 9    A.    Well, I mean, I guess we -- one, we keep it a secret, I
10    guess.
11                 MR. SIMMONS: No more questions.
12                 THE COURT: Do you have a few questions, Counsel?
13                 MR. ALLAN: I do not, your Honor. Thank you.
14                 THE WITNESS: I'm sorry. I thought I was close
15    enough to the mic this time.
16                 THE COURT: Did you hear the last answer?
17                 A JUROR: I didn't.
18                 THE WITNESS: Oh, okay.
19                 THE COURT: Just a minute.
20                 The court reporter will read back the last two
21    questions and the last two answers.
22          (Record read.)
23                 THE COURT: You may step down.
24          (Witness excused.)
25                 THE COURT: You may call the next witness.
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 15 of 128 PageID #:52868
                                                     Dokhanchy                 988

 1                 MR. DOKHANCHY: Your Honor, Reza Dokhanchy from
 2    Motorola.
 3                 We call Sanjay Karpoor to the stand.
 4                 THE CLERK: Please raise your right hand.
 5          (Witness sworn.)
 6                 MR. DOKHANCHY: May I proceed?
 7                 THE COURT: Yes.
 8                SANJAY KARPOOR, PLAINTIFFS' WITNESS, SWORN
 9                              DIRECT EXAMINATION
10    BY MR. DOKHANCHY:
11    Q.    Good morning, Mr. Karpoor.
12    A.    Good morning.
13    Q.    Could you please introduce yourself.
14                 THE COURT: Would you remind the jury of your name,
15    Counsel.
16                 MR. DOKHANCHY: Yes, your Honor.
17                 Reza Dokhanchy on behalf of Motorola.
18                 THE COURT: All right. Please proceed.
19    BY MR. DOKHANCHY:
20    Q.    Could you please introduce yourself to the jury.
21    A.    My name is Sanjay Karpoor.
22    Q.    And Mr. Karpoor, what are you here to testify about
23    today?
24    A.    I'm here to testify about Motorola trade secrets related
25    to its repeater.
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 16 of 128 PageID #:52869
                                                     Dokhanchy                 989

 1    Q.    Is the repeater that device that you have propped up
 2    there in front of you?
 3    A.    Yes, this is the one.
 4    Q.    And we will get into the details of that device in a
 5    little bit, but I want to get some background on you first.
 6                 Where do you work, Mr. Karpoor?
 7    A.    I work at Motorola Solutions in Schaumburg, Illinois.
 8    Q.    And what is your position at Motorola?
 9    A.    I'm a distinguished member of the technical staff.
10    Q.    And how long have you worked at Motorola?
11    A.    I have worked at Motorola for 23 years.
12    Q.    In your 23 years at Motorola, have you worked on
13    Motorola's digital two-way radio products?
14    A.    Yes, I have for approximately the last 15 years.
15    Q.    And where do you live, Mr. Karpoor?
16    A.    I live in Buffalo Grove, Illinois.
17    Q.    Is that near Schaumburg where you work?
18    A.    It's about 15 miles from there to Motorola Schaumburg
19    office where I work.
20    Q.    Do you have a family, Mr. Karpoor?
21    A.    Yes, I have a wife and two children.
22    Q.    And going a little farther back, where did you grow up?
23    A.    I grew up in India.
24    Q.    And when you were in India growing up, how did you
25    become interested in engineering?
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 17 of 128 PageID #:52870
                                                     Dokhanchy                 990

 1    A.    Well, I grew up in a small town without a lot of
 2    technology. And I remember one day when I was a kid and I
 3    saw a digital watch for the very first time. And that was
 4    the coolest thing I saw. And I asked the person wearing the
 5    watch, how could it do that, you know, tell the time in terms
 6    of the numbers? And then he said it was electronics. And
 7    the rest was kind of history.
 8    Q.    So then did you attend a university to study engineering
 9    after that?
10    A.    Yeah. I attended the university in India, and I studied
11    electronics and communications engineering.
12    Q.    Did you earn any awards when you were in undergraduate
13    school?
14    A.    Yes, I graduated with the highest designation that the
15    university awards. So the designation was called graduate
16    with distinction.
17    Q.    Did you then attend graduate school?
18    A.    Yes. I attended graduate school and earned my master's
19    degree in digital electronics and advanced communications.
20    Q.    And how did you end up working at Motorola?
21    A.    As part of my master's program, I did an internship at
22    Motorola in India in digital signal processing.
23    Q.    What attracted you to Motorola when you were looking at
24    internships?
25    A.    I was very interested in digital signal processing
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 18 of 128 PageID #:52871
                                                     Dokhanchy                 991

 1    technology. Motorola was the leader in that area at that
 2    time and is still today.
 3    Q.    How did you come to work full-time at Motorola?
 4    A.    Well, my internship went very well. They liked the work
 5    I did as a part of internship. At the end of the internship
 6    they offered me a position and I accepted it.
 7    Q.    And what year was that?
 8    A.    That was in 1996.
 9    Q.    And was that back at Motorola in India?
10    A.    Yes.
11    Q.    And when you started, what types of products and
12    technologies were you working on?
13    A.    It was all digital signal processing technology that
14    would go into Motorola digital signal processing chip sets.
15    That would eventually end up in applications like, you know,
16    cellular phones, voice-over-IP products that we see --
17                 THE COURT REPORTER: I'm sorry. Cellular phones,
18    and then what?
19                 THE WITNESS: Voice-over-IP products that we see in
20    real life.
21    BY MR. DOKHANCHY:
22    Q.    And that was voice-over-IP?
23    A.    Voice-over-IP, yes.
24    Q.    Thank you.
25                 So at some point did you come to the United States?
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 19 of 128 PageID #:52872
                                                     Dokhanchy                 992

 1    A.    Yes. I applied for a DSP lead position in the United
 2    States.
 3    Q.    And was that with Motorola?
 4    A.    Yes.
 5    Q.    So why were you interested in the DSP lead position at
 6    Motorola?
 7    A.    Well, that was for a lead position for a product I
 8    thought was going to be very successful in the industry and
 9    technology could be very impressive.
10    Q.    And what was that product that you were so excited to
11    come to the United States and work on?
12    A.    That is the MOTOTRBO repeater.
13    Q.    What are your responsibilities as a distinguished member
14    of the technical staff?
15    A.    My responsibilities are to come up with the architecture
16    for next-generation products and also to build out the design
17    aspects of the architecture.
18    Q.    Do you manage a team of people at Motorola?
19    A.    Yes, I manage eight to ten people.
20    Q.    Do you have any issued patents on which you are an
21    inventor?
22    A.    Yes, I have eight issued patents.
23    Q.    And while working at Motorola, have you received --
24                 THE COURT: Just a minute.
25                 They are issued to you personally?
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 20 of 128 PageID #:52873
                                                     Dokhanchy                 993

 1                 THE WITNESS: With the team within Motorola. We
 2    are all coinventors sometimes. It's three people. Sometimes
 3    it's four. It's just varies patent by patent.
 4                 THE COURT: To whom has the patent that you
 5    referred to been issued?
 6                 THE WITNESS: We are all the inventors.
 7                 THE COURT: Have you personally received a patent?
 8                 THE WITNESS: It was all Motorola patents, but we
 9    are on the patent.
10                 THE COURT: Have you personally received a patent?
11                 THE WITNESS: Yes.
12                 THE COURT: Do you personally hold a patent?
13                 THE WITNESS: Yes. Yes, I have.
14                 THE COURT: Proceed.
15    BY MR. DOKHANCHY:.
16    Q.    Just to clarify, I believe you are saying that you are
17    the inventor, but the owner is --
18    A.    Owner is Motorola, correct.
19                 THE COURT: You didn't understand my question?
20                 THE WITNESS: I thought whether I received a
21    patent. I am the inventor. My name is on the patent, but
22    the patent --
23                 THE COURT: Now you have said the patent is held by
24    Motorola; is that right?
25                 THE WITNESS: Yes, patent is owned by Motorola.
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 21 of 128 PageID #:52874
                                                     Dokhanchy                 994

 1                 THE COURT: Please proceed.
 2    BY MR. DOKHANCHY:
 3    Q.    When you -- over the course of your work at Motorola,
 4    have you received any internal awards from the company for
 5    your work?
 6    A.    Yes. In 2012, I received an award for my work on
 7    MOTOTRBO called the Moment Award. And what that meant was it
 8    was something important that the company thought was going to
 9    be good for the product and the business, and they decided to
10    award me at the moment it happened instead of waiting for the
11    yearend cycle.
12                 In 2013, I also received an award, which is called
13    the Technical Innovation Award, again for my work on
14    MOTOTRBO.
15    Q.    And I would like to turn now to the trade secrets at
16    issue in this case.
17                 Do you have a demonstrative that identifies the
18    trade secret you are going to be discussing today?
19    A.    Yes.
20                 MR. DOKHANCHY: Your Honor, permission to publish.
21                 THE COURT: Yes. Proceed.
22    BY MR. DOKHANCHY:
23    Q.    So what trade secret are you going to be discussing
24    today, Mr. Karpoor?
25    A.    It's a design and implementation of MOTOTRBO repeater.
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 22 of 128 PageID #:52875
                                                     Dokhanchy                 995

 1    Q.    And do you have personal knowledge of that trade secret?
 2    A.    Yes, I have been personally involved in the development
 3    of this trade secret.
 4    Q.    And let's start with the basics.
 5                 What is a repeater?
 6    A.    So normally two-way radios talk directly to each other,
 7    but they have a certain range. Beyond that range, they
 8    cannot talk to each other because the signal doesn't reach
 9    that far.
10                 Now, repeater is a device that sits in the middle
11    of two devices. It receives the signal from transmitter and
12    it relays a signal back to the listener.
13    Q.    And have you prepared a demonstrative to explain the
14    scenarios with and without a repeater?
15    A.    Yes.
16    Q.    What are we seeing here in PDX 7.2?
17    A.    Here we see two users using two-way radios without the
18    repeater. And as you can see, if they are too far apart, the
19    signal cannot reach from the transmitter to the receiver.
20    Q.    So what is the range of the MOTOTRBO handheld devices
21    when they are directly communicating?
22    A.    It's about one to two miles.
23    Q.    And do you have a demonstrative to explain how a
24    repeater can help extend the range?
25    A.    Yes.
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 23 of 128 PageID #:52876
                                                     Dokhanchy                 996

 1    Q.    All right. What are we seeing here in PDX 7.3?
 2    A.    Here we see that the repeater sits in the middle of two
 3    users. It receives the signal from the transmitter, and it
 4    extends the range so that it can reach the listener.
 5    Q.    And then what is the range with the repeater involved?
 6    A.    It's about 25 to 30 miles.
 7    Q.    So is it right that the repeater increases the range of
 8    the handhelds from one to two miles to 25 to 30 miles?
 9    A.    That's right.
10    Q.    And is relaying the signal simply a matter of taking the
11    signal in one end and just putting it out the other end?
12    A.    No, it's much more complicated than that. When repeater
13    receives a signal that needs to be relayed, it does a lot of
14    work on the signal.
15    Q.    What sort of work does the repeater do on the signal
16    that it receives?
17    A.    When it receives the signal, it first decodes the
18    signal, it cleans the signal, it corrects all the errors, and
19    it amplifies the signal making it much stronger.
20    Q.    And that was it amplifies the signal?
21    A.    Yes.
22    Q.    So how does that relate to the concept of extending the
23    range of the handheld devices?
24    A.    All those parts that are described are very particular.
25    Without the repeater doing those tasks, it would simply be
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 24 of 128 PageID #:52877
                                                     Dokhanchy                 997

 1    down relay, and it won't be able to --
 2                 THE COURT REPORTER: I'm sorry. It would simply
 3    be?
 4                 THE WITNESS: A down relay.
 5                 THE COURT REPORTER: A Downward?
 6                 THE WITNESS: Down --
 7    BY MR. DOKHANCHY:
 8    Q.    A down relay; is that right?
 9    A.    Down relay, and it won't be able to increase the range.
10                 Now, because of all that work that the repeater
11    does, it's able to make the handheld devices usable over a
12    broad range.
13    Q.    When did Motorola launch its first MOTOTRBO repeater?
14    A.    In late 2007.
15    Q.    Were you a part of the team that developed that first
16    repeater?
17    A.    Yes.
18    Q.    What was your role on that team?
19    A.    I was a design lead for this product.
20    Q.    And what does a design lead do?
21    A.    A design lead is responsible for coming up with all the
22    design of the repeater, lay out the important details of the
23    implementation, and oversee the team that's developing and
24    testing the product.
25    Q.    And did you also do some of the implementation yourself,
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 25 of 128 PageID #:52878
                                                     Dokhanchy                 998

 1    such as writing source code?
 2    A.    Yes, I wrote a lot of the source code.
 3    Q.    I want to go back to the trade secret in question.
 4                 Can you just tell us what is the design and
 5    implementation of the MOTOTRBO repeater?
 6    A.    So this means all of the technology that goes into the
 7    repeater. That means from architecture of it to the
 8    implementation of individual component in the repeater to the
 9    actual implementation, including the source code.
10    Q.    Now, is the idea of using a repeater something that
11    Motorola came up with?
12    A.    No, not the idea, but we came up with the specific way
13    of architecting and implementing the repeater, which we think
14    is the best way to do. And that's confidential to us.
15    Q.    Did you do any research into how long it took Motorola
16    to implement -- design and implement the repeater device?
17    A.    Yes.
18    Q.    And what sort of research did you do?
19    A.    So I knew some of it based on my personal knowledge
20    based on my work involvement into the product. I also spoke
21    to my colleagues who were working on prior Motorola products
22    from which the repeater draws some of the implementation. I
23    removed the source code of the repeater, and I looked at the
24    staffing plan.
25    Q.    Do you have a demonstrative to help explain how much
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 26 of 128 PageID #:52879
                                                     Dokhanchy                 999

 1    work it was to design and implement the repeater?
 2    A.     Yes.
 3    Q.     And how much work was that? I think we have it in PDX
 4    7.4.
 5    A.     It's at least 20 engineers and 3,248 staff months.
 6    Q.     And at a high level, what engineering work went into
 7    that number?
 8    A.     At a high level, some pieces of the repeater were
 9    designed and developed brand-new for the repeater, some
10    pieces were borrowed from earlier Motorola products and
11    technologies with modifications to make them work on the
12    repeater, and some pieces were borrowed from legacy products
13    without any modification.
14    Q.     Does Motorola still use this trade secret about the
15    design and implementation of the repeater?
16    A.     Yes, very much. Over a period of time, we have added
17    some features into the repeater, but the code design and the
18    source code is still there. We use this trade secret until
19    this day.
20    Q.     Do you have a demonstrative to explain some of the
21    confidential and proprietary aspects of the MOTOTRBO
22    repeater?
23    A.     Yes.
24    Q.     And what of those aspects are we seeing on PDX 7.5?
25    A.     As you can see, architecture and framework, data link
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 27 of 128 PageID #:52880
                                                     Dokhanchy               1000

 1    layer between transmit and receive boards, states and state
 2    transitions, timing definitions --
 3                THE COURT: Is this testimony encompassed by your
 4    earlier motion to seal?
 5                MR. ALPER: Your Honor, this testimony is at a
 6    higher level, so it is not.
 7                THE COURT: All right. Thank you.
 8                Proceed.
 9                MR. DOKHANCHY: I believe, your Honor, we will
10    ultimately want to seal the exhibits being used with this
11    witness, but we can do that at the end, if that's all right
12    with you.
13                THE COURT: All right. Proceed.
14    BY MR. DOKHANCHY:
15    Q.    We are not going to talk about all of these in detail,
16    but let's start with the architecture and framework of the
17    repeater.
18                What is that?
19    A.    So it's Motorola's particular hardware and software
20    implementation that implements the whole repeater.
21    Q.    And why is the architecture and framework important to
22    the repeater?
23    A.    It's the whole design of our system. The quality of
24    architecture and then framework affects everything about the
25    system from the performance to the cost to the reusability
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 28 of 128 PageID #:52881
                                                     Dokhanchy               1001

 1    for future products. So it's really everything.
 2    Q.    Did Motorola write technical documentation to describe
 3    the architecture and framework of the repeater?
 4    A.    Yes.
 5    Q.    Can you open your binder to PTX 1316.
 6    A.    I see it.
 7    Q.    Do you recognize that document?
 8    A.    Yes, I do.
 9    Q.    What is it?
10    A.    This is the Motorola technical document entitled "Cypher
11    Architecture Document."
12    Q.    What does it describe?
13    A.    So this document describes the architecture and
14    framework of MOTOTRBO repeater.
15    Q.    Who created that document?
16    A.    I created parts of it, and other Motorola engineers
17    created parts of it.
18    Q.    Was that document created in the ordinary course of
19    Motorola's business?
20    A.    Yes.
21                 MR. DOKHANCHY: Your Honor, we move to admit PTX
22    1316 into evidence.
23                 THE COURT: It is received and may be published.
24          (Said exhibit was received in evidence.)
25    BY MR. DOKHANCHY:
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 29 of 128 PageID #:52882
                                                     Dokhanchy               1002

 1    Q.    Is this that document?
 2    A.    Yes, that's right.
 3    Q.    Okay. And I see here the name Cypher. What is Cypher?
 4    A.    Cypher is the internal code name for MOTOTRBO repeater.
 5    Q.    And this document is the Cypher architecture document?
 6    A.    That's right.
 7    Q.    What is that document used for?
 8    A.    This document is used to explain the engineers about the
 9    architecture and framework of MOTOTRBO repeater to Motorola
10    engineers.
11    Q.    And should this document be used to explain to other
12    engineers at other companies how to create a copycat product?
13    A.    No, absolutely not. This is our hard work.
14    Q.    Does this document contain Motorola proprietary and
15    confidential information?
16    A.    Yes, very much so. This is highly confidential
17    material.
18    Q.    Does anything on the document indicate that?
19    A.    Yes. If you go down, down at the bottom you will see
20    that it's "Motorola internal use only."
21    Q.    And let's get into the technology a little bit.
22                Where in the document does it describe the
23    architecture and framework of Motorola's repeaters?
24    A.    If you go to 1316.12, you will see a high level board of
25    the architecture.
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 30 of 128 PageID #:52883
                                                     Dokhanchy               1003

 1    Q.    Okay. What are we seeing here on Page 12?
 2    A.    This is the high level architecture of the repeater.
 3    Q.    And so what do these terms "RX" and "TX" mean?
 4    A.    As you can see in the diagram, the left part of the
 5    vertical dotted line is the receive board used in the
 6    repeater, and the right side of the diagram is the
 7    architecture of the transmitter board in the repeater.
 8    Q.    So is it right that the repeater uses a dedicated
 9    receive board and a dedicated separate transmit board?
10    A.    That's right.
11    Q.    And does the handheld device also use that same
12    two-board dedicated design?
13    A.    No. This is the architecture that we came up with for
14    the repeater, and it's not used in the handheld.
15    Q.    And I see the term "ARM" for the top half of the diagram
16    and "C55" for the bottom half.
17                Let's start with C55. What is that?
18    A.    C55 is the DSP processor used in the repeater. And
19    "DSP" stands for digital signal processing. It's a
20    combination of hardware and software that performs fast
21    processing of the signal so that the signal can be
22    transmitted and received over the air.
23    Q.    What is ARM?
24    A.    ARM is another processor used in the repeater that
25    handles, you know, higher layer processes, like handling the
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 31 of 128 PageID #:52884
                                                     Dokhanchy               1004

 1    radio call, and it generally decides what to do when. And it
 2    also tells other components that are shown in the diagram
 3    what to do.
 4    Q.    And does this document go on to go into more detail
 5    about the implementation of the ARM architecture?
 6    A.    Yes, it does.
 7    Q.    Is that on the next page?
 8    A.    Yeah. If you go to the next page --
 9    Q.    What are we seeing here on Page 13?
10    A.    Here we are seeing the software components that handle
11    higher layer calls.
12    Q.    And are these -- these boxes, are each of these software
13    components or hardware?
14    A.    These are all software components.
15    Q.    And are there internal subcomponents for each of these,
16    or is that it?
17    A.    Each of these components have many, many subcomponents
18    into them.
19    Q.    And does the document go on to describe each of these
20    subcomponents and the functionalities of each of these
21    software modules?
22    A.    Yes. If you skip ahead two pages, you will see the
23    software architecture for RF modem component.
24    Q.    So is that going to be more detail on this component,
25    the analog RF modem component?
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 32 of 128 PageID #:52885
                                                     Dokhanchy               1005

 1    A.    Yes. That's the middle software component, yes.
 2    Q.    So we are going to basically zoom in on just that one
 3    component?
 4    A.    Yes.
 5    Q.    And what are we seeing here on Page 15?
 6    A.    Here we are seeing the software architecture for one of
 7    that component, analog RF modem. And as you can see here,
 8    just that one box we saw in the previous diagram is quite
 9    complex.
10    Q.    So this is the inner workings of just that one box?
11    A.    Yes. That's right.
12    Q.    And does the document go on to describe similar detail
13    for all of the other boxes in that figure that we looked at
14    two pages earlier?
15    A.     Yes, there is a detailed description that goes along
16    with every figure.
17    Q.    So that was with respect to the figures.
18                 And are there words that accompany the figures and
19    describe the functionality in words?
20    A.    Yes.
21    Q.    I think if we look a little bit below, we see some -- a
22    brief example of that; is that right?
23    A.    Yes. Those are the descriptions for individual boxes
24    there.
25    Q.    All right. And your next proprietary component that you
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 33 of 128 PageID #:52886
                                                     Dokhanchy               1006

 1    listed was the data link layer between the transmit and
 2    receive boards.
 3                What is that?
 4    A.    So when the data comes into the receiver, it needs to be
 5    transferred from the RX board to the transmit board like we
 6    saw in the earlier diagram and so that the data can be
 7    processed, transmitted and -- processed, amplified, and then
 8    transmitted out of the repeater.
 9                Now, the data link layer is a software component
10    that coordinates this transfer, and it does it in such a way
11    that it happens in a timely manner and with absolutely zero
12    errors.
13    Q.    And that was with absolutely zero errors?
14    A.    That's right.
15    Q.    Thank you.
16                Your next confidential and proprietary component
17    was states and state transitions.
18                Can you explain what those are?
19    A.    States are various modes of the operation of the
20    repeater, like, you know, the repeater could be in a standby
21    mode, it could be in a receiving mode, it could be in a
22    repeating mode.
23                State transitions are the mechanisms to which the
24    repeater goes through multiple states.
25    Q.    And why are states and state transitions important?
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 34 of 128 PageID #:52887
                                                     Dokhanchy               1007

 1    A.    For many reasons. We need to design state transitions
 2    in a way that happens quickly and without any lag. It also
 3    has to make sure that there is no data lost while
 4    transitioning from one state to the other.
 5    Q.    And are Motorola devices the only ones on the market
 6    that have states and state transitions?
 7    A.    No.
 8    Q.    So what is confidential and proprietary about this
 9    aspect of the trade secret?
10    A.    The particular design of state and state transitions is
11    confidential to Motorola.
12    Q.    Your next item was "timing definitions."
13                What are timing definitions?
14    A.    So as I mentioned, timing is a very particular aspect of
15    the repeater. So when the data comes into the repeater, it
16    needs to be processed, amplified, and transmitted within a
17    defined period of time. So that means we have to set the
18    deadlines for every single step in the repeater that needs to
19    take place.
20    Q.    And did it take Motorola a long time to determine and
21    decide on those timing deadlines for each step?
22    A.    Yes, years. Of course, timing is the most critical
23    aspect in the repeater. Timing deadlines impact everything
24    about the system.
25                If we change one timing deadline, it has a ripple
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 35 of 128 PageID #:52888
                                                     Dokhanchy               1008

 1    effect on the entire system. So we have to go back to the
 2    architecture and recalibrate the system.
 3    Q.    And the next item was "data flow."
 4                Can you explain what data flow is?
 5    A.    Data flow is the mechanism in which the data moves
 6    within the system from component to component in a most
 7    efficient way.
 8    Q.    And again, are Motorola devices the only ones on the
 9    market with a data flow?
10    A.    No.
11    Q.    So what is proprietary and confidential about Motorola's
12    data flow?
13    A.    It's the way we design and implement it that's
14    confidential.
15    Q.    And is that described in a public documentation?
16    A.    No, not at all.
17    Q.    The next item was the "analog repeater interface."
18                What is that?
19    A.    It's a physical interface on the device that allowed
20    somebody to connect equipment and control the operation of
21    the repeater.
22    Q.    Can you give us an example of the analog repeater
23    interface in use?
24    A.    Yeah. Something we see in a normal day, the taxi
25    dispatchers, they talk to each other. And a dispatcher is
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 36 of 128 PageID #:52889
                                                     Dokhanchy               1009

 1    the one who could be listening to the calls, and dispatcher
 2    could cut down the communication and talk over the channel to
 3    a particular taxi driver. That's one example.
 4    Q.     And your next item was "multisite functionality."
 5                  What is that?
 6    A.     So multisite functionality, this is when repeaters talk
 7    to each other in sort of just talking to the radios over the
 8    air.
 9    Q.     Why is it beneficial for repeaters to talk to each
10    other?
11    A.     It greatly extends the range of the subscribers.
12    Repeaters are connected over the Internet. So someone can
13    talk to a person in a different city or maybe a different
14    country with the MOTOTRBO repeater.
15    Q.     And you mentioned the term "subscriber." That's the
16    handheld device?
17    A.     That's the handheld device, yes.
18    Q.     Did Motorola write any other documents besides this one
19    we have been looking at to describe this trade secret?
20    A.     Yes, thousands of documents.
21    Q.     I want to point you to a few of those in your binder.
22    Can you let me know if you have them.
23                  PTX 784?
24    A.     Let me look. Yes, I see it.
25    Q.     785?
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 37 of 128 PageID #:52890
                                                     Dokhanchy               1010

 1    A.    Yes.
 2    Q.    1264?
 3    A.    Yes, I have it.
 4    Q.    1317?
 5    A.    Yeah.
 6    Q.    And 1330?
 7    A.    Yes.
 8    Q.    Do you recognize those documents?
 9    A.    Yes, I do.
10    Q.    And do you have personal knowledge of those documents?
11    A.    Yes.
12    Q.    And how is that?
13    A.    So I have seen these documents. I have reviewed these
14    documents when they were being created and when we were
15    working on those technologies. I wrote parts of it and
16    provided my inputs, my comments generally.
17    Q.    Who authored those documents?
18    A.    Motorola engineers.
19    Q.    And were those documents created in the ordinary course
20    of business at Motorola?
21    A.    Yes.
22                 MR. DOKHANCHY: Your Honor, we move to admit PTX
23    784, 785, 1264, 1317, and 1330 into evidence.
24                 MS. ROTHSCHILD: No objection.
25                 THE COURT: They are received and may be published.
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 38 of 128 PageID #:52891
                                                     Dokhanchy               1011

 1          (Said exhibits were received in evidence.)
 2    BY MR. DOKHANCHY:
 3    Q.    Do those documents describe the functionality that you
 4    have been discussing in connection with the MOTOTRBO
 5    repeater?
 6    A.    Yes.
 7    Q.    And would you expect to find any of those documents
 8    anywhere else in the world besides in Motorola's files?
 9    A.    No. These are confidential documents, and they should
10    be only at Motorola files.
11    Q.    And I think you mentioned this a moment ago, but did
12    Motorola write other documents besides the half dozen or so
13    that we have been discussing today so far to describe the
14    trade secret regarding the repeater?
15    A.    Yes. As I said, we have thousands and thousands of
16    documents.
17    Q.    Did Motorola also develop source code for their
18    repeater?
19    A.    Yes.
20    Q.    And are you familiar with that source code?
21    A.    Yes.
22    Q.    And how is that?
23    A.    I wrote a lot of the source code, and I worked with most
24    of the rest of it in one or another way.
25    Q.    And approximately how many files are in the source code
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 39 of 128 PageID #:52892
                                                     Dokhanchy               1012

 1    for the repeater?
 2    A.    Thousands and thousands of files.
 3    Q.    And can you estimate how many lines of code that would
 4    be?
 5    A.    Millions of lines.
 6    Q.    Have you prepared any demonstratives regarding the
 7    source code?
 8    A.    Yes.
 9    Q.    And what are we seeing here in PDX 7.6?
10    A.    These are the source for -- these are the folders that
11    contain the source files.
12    Q.    And does this demonstrative show all of the files in the
13    source code?
14    A.    No. These are just the folders that would contain the
15    files, and there are many, many subfolders within each of
16    these folders.
17    Q.    So each of these folders will have many subfolders?
18    A.    Yes, multiple layers.
19    Q.    And what is this top folder, "repeater 1.0"?
20    A.    That's the folder that contains all of the source files
21    for the repeater.
22    Q.    And what are these ones listed after that?
23    A.    These are the subfolders. They relate to certain
24    functionality.
25    Q.    And was all of the source code for the repeater designed
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 40 of 128 PageID #:52893
                                                     Dokhanchy               1013

 1    from scratch, brand-new for the repeater?
 2    A.    Not all of them. Some source code was designed
 3    brand-new, but some of them they borrowed from earlier
 4    Motorola legacy products and technologies.
 5    Q.    And were they -- so which -- when you say legacy
 6    products and earlier Motorola technologies, which products
 7    and technologies are you referring to?
 8    A.    I was referring to MOTOTRBO handheld devices and also
 9    the ASTRO technology.
10    Q.    And how much work was it to use the software from the
11    previous Motorola technologies?
12                Was it just a matter of copying and pasting it in
13    without any changes or something different?
14    A.    Yes, there was a substantial amount of work to modify
15    that code to make it work on the repeater.
16    Q.    And why is it, at a technical level, that the repeater
17    had to change the source code from, for example, the handheld
18    so much?
19    A.    Mainly because repeater has a different functionality
20    compared to handheld, and it's also much more complex. If we
21    look at the handheld, that's either transmitting or receiving
22    at one time. It doesn't do both at the same time. And it
23    also handles one call at a time.
24                But repeater is constantly receiving and constantly
25    transmitting. It also handles multiple calls. And an
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 41 of 128 PageID #:52894
                                                     Dokhanchy               1014

 1    important aspect of the repeater is it has to be able to
 2    receive a weak signal, work on that weak signal, and then be
 3    able to transmit.
 4                So these are complex tasks.
 5    Q.    And is that concept of receiving and interpreting a weak
 6    signal, is that related to its ability to extend the range?
 7    A.    Yes. That's explained at a high level here.
 8    Q.    Now, are there any directories here in 7.6 that contain
 9    source code that was borrowed from an earlier technology and
10    then modified?
11    A.    Yes. If you look at the third folder from the bottom,
12    the "patriarch directory," that contains the radio signaling
13    level source code from ASTRO.
14    Q.    And again, was that used directly or was that modified?
15    A.    That was used with the modifications.
16    Q.    And are there examples of source code directories where
17    some of it was written brand-new for the repeater?
18    A.    Yes. Two more folders up, the folder called "LTD
19    model," that contained source code that was written
20    brand-new. It also had source code from MOTOTRBO handheld
21    with modifications.
22    Q.    And did you include the development times for all of
23    this source code when you were coming up with your number of
24    total staff months and the work that it took to design and
25    implement the repeater that you mentioned earlier?
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 42 of 128 PageID #:52895
                                                     Dokhanchy               1015

 1    A.    Yes.
 2    Q.    And why do you think it was appropriate to include the
 3    development times for code from other products either that
 4    were used directly or adapted in your count?
 5    A.    Yes, because we needed those functionalities. And if we
 6    did not have them, we had to create those things from
 7    scratch.
 8                 So when I'm calculating the effort required to
 9    create a repeater, we kind of have to include all of that.
10    Q.    I want to switch topics and discuss Hytera.
11                 Have you ever looked at Hytera's products?
12    A.    Yes.
13    Q.    And why is that?
14    A.    Well, in our industry it's very common to check out the
15    competition and compare the performance of our product or
16    devices with their devices.
17    Q.    Is there a term for that sort of analysis in your
18    industry?
19    A.    It's called competitive analysis.
20    Q.    Have you ever reviewed Hytera product documentation in
21    connection with competitive analysis?
22    A.    Yes, I did.
23    Q.    Could you open your binder to PTX 1237.
24    A.    Yes.
25    Q.    Do you recognize that document?
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 43 of 128 PageID #:52896
                                                     Dokhanchy               1016

 1    A.    Yes, I do.
 2    Q.    What is it?
 3    A.    This is an email chain between me and other colleagues
 4    at Motorola from June 2011.
 5    Q.    What is being discussed in that email?
 6    A.    So in this email we are talking about some public
 7    documentation from Hytera.
 8    Q.    And was this email chain written in the ordinary course
 9    of business at Motorola?
10    A.    Yes.
11                 MR. DOKHANCHY: Your Honor, we move to admit PTX
12    1237 into evidence.
13                 MS. ROTHSCHILD: No objection.
14                 THE COURT: It is received and may be published.
15          (Said exhibit was received in evidence.)
16    BY MR. DOKHANCHY:
17    Q.    And who wrote the original email down at the bottom
18    here?
19    A.    John Belmonte.
20    Q.    And who is John Belmonte?
21    A.    John Belmonte is a colleague of mine in Motorola. He
22    also worked on MOTOTRBO.
23    Q.    And what is Mr. Belmonte discussing in the first email
24    at the bottom?
25    A.    So Mr. Belmonte saw some public documentation from
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 44 of 128 PageID #:52897
                                                     Dokhanchy               1017

 1    Hytera, and he was saying that he found some similar wordings
 2    and similar diagrams in Hytera's public documents. Those are
 3    available in Motorola's public documents.
 4    Q.    And what was Mr. Belmonte's role in the company at this
 5    time?
 6    A.    He was a system architect.
 7    Q.    And in that role, did he engage in competitive analysis
 8    issues?
 9    A.    Yes. He would go to the trade shows where Motorola also
10    goes and hands out the documents for Motorola products, and
11    the competitors also would come there and hand out their
12    documentation about their products.
13    Q.    And is that public documentation from Hytera and
14    Motorola what's being discussed in this email?
15    A.    Yes.
16    Q.    And where does Mr. Belmonte say he is discussing public
17    Hytera documentation and public Motorola documentation?
18    A.    So if we look at his email down at the bottom, he starts
19    off saying, "I am shocked that there are full sentences being
20    copied from our system planner. As I'm reading it, I
21    recognize my own writing style."
22    Q.    And what is the system planner?
23    A.    System planner is a public document that we create, we
24    hand over to our customers who buy our products, and it helps
25    them to design their own system.
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 45 of 128 PageID #:52898
                                                     Dokhanchy               1018

 1    Q.    And who wrote that system planner?
 2    A.    Mr. Belmonte did.
 3    Q.    And so what did you say in response to Mr. Belmonte's
 4    email?
 5    A.    So I told him that I agree that Hytera had some similar
 6    features like ours did, and that's based on looking at their
 7    public document.
 8    Q.    What sort of features did you see as being similar
 9    between the two products?
10    A.    Some similar features like their peer is capable of
11    supporting 15 peers like ours did.
12    Q.    And then in this first numbered item you say, "If we can
13    capture their IP stream using Wireshark, we will know it
14    better."
15                Let's start off, what is Wireshark?
16    A.    Wireshark is a public tool that monitors the data over
17    the Internet.
18    Q.    And what is an IP stream?
19    A.    That's an Internet protocol stream.
20    Q.    And just to be clear, does "IP" here mean intellectual
21    property?
22    A.    No. It's an Internet protocol.
23    Q.    Why did you mention here capturing Hytera's IP stream
24    using Wireshark?
25    A.    It's something we could do to get a better idea about
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 46 of 128 PageID #:52899
                                                     Dokhanchy               1019

 1    their products, whether they perform better or worse than
 2    ours. It's a competitive analysis. You can look at their
 3    features and compare it to our features.
 4    Q.    And when you connect Wireshark to a product, does it
 5    tell you anything about the source code for that product?
 6    A.    No. Wireshark won't be able to provide any information
 7    about the source code or any interworking of the devices.
 8    Q.    And when you connect Wireshark to a product, does it
 9    tell you whether or not that product was created using stolen
10    source code?
11    A.    No. Again, Wireshark just gives you bits, ones and
12    zeros. And it won't be able to tell anything about the
13    documents being used to create the product.
14    Q.    And are those the ones and zeros transferred in and out
15    of the device, not inside the device?
16    A.    That's right. Yes.
17    Q.    Does Wireshark tell you anything about the inside of the
18    device?
19    A.    No.
20    Q.    And similarly, does Wireshark tell you whether a product
21    was designed based on stolen confidential technical
22    documentation?
23    A.    No, it won't be able to tell anything about the
24    technical documentation.
25    Q.    I see here in the second bullet you say, "HYT supports
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 47 of 128 PageID #:52900
                                                     Dokhanchy               1020

 1    15 peer system, like we do."
 2                 What did you mean by that?
 3    A.    Here I meant their public document said that their peer
 4    also supports 15 peer systems like ours.
 5    Q.    And then you say, "which tells us that they have similar
 6    architecture/code and hardware in the repeater that we have."
 7                 What did you mean by that?
 8    A.    So by that, what I meant is their peer is also capable
 9    of supporting connections to 15 other peers.
10    Q.    Why did you mention architecture and code?
11    A.    So we both supported 15 peer connection limit. That
12    means that there is a capping to the number of connections
13    that the repeater can support. And that limiting is an
14    architecture choice and the choice being implemented in the
15    product in terms of the code. You will see it.
16    Q.    And was it strange that a competitor would try to match
17    the number of peers that a Motorola device could support?
18    A.    No, it doesn't surprise me because this is all public
19    information that's available and competitors can look at the
20    public information and try to match with the capability.
21    Q.    And at that time was Hytera a competitor that might be
22    interested in that?
23    A.    Yes.
24    Q.    Did your observations here in this email lead you to
25    believe that Hytera had stolen Motorola's source code and
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 48 of 128 PageID #:52901
                                                     Dokhanchy               1021

 1    confidential documents?
 2    A.    No. There are a number of ways you can write the source
 3    code to get to the capability of 15. That doesn't tell us
 4    anything that they stole the code or documents.
 5    Q.    And did you have access to any Hytera confidential
 6    source code or documents when you wrote this email?
 7    A.    No.
 8    Q.    Have you ever had access to any Hytera confidential
 9    information?
10    A.    No.
11    Q.    So did you have any way of knowing whether Hytera had
12    copied Motorola's confidential information?
13    A.    No.
14    Q.    Do you know if at some later point in time unconnected
15    to this email anyone at Motorola looked into whether Hytera's
16    products had copied Motorola confidential information?
17    A.    Yes. I know that there was a formal investigation into
18    Hytera products.
19    Q.    Were you personally involved in that investigation?
20    A.    No.
21    Q.    And do you know what the results of the investigation
22    into whether Hytera copied was?
23    A.    I know that the Motorola team was unable to conclude.
24                MS. ROTHSCHILD: Objection, your Honor. Lack of
25    foundation.
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 49 of 128 PageID #:52902
                                                     Dokhanchy               1022

 1                THE COURT: Sustained.
 2    BY MR. DOKHANCHY:
 3    Q.    Were you sent an email summarizing the findings of that
 4    investigation?
 5    A.    Yeah. One of the persons on this email, Mr. Ted
 6    Kozlowski, sent -- forwarded an email to us and others on
 7    this chain confirming that that was the final result.
 8    Q.    And what did the email from Mr. Ted Kozlowski to you say
 9    about the results of the investigation?
10                MS. ROTHSCHILD: Objection, your Honor. Hearsay.
11                THE COURT: Sustained.
12    BY MR. DOKHANCHY:
13    Q.    All right. Well, let's talk about another look at
14    Hytera's products.
15                Can you open your binder to --
16                THE COURT: No. Just a minute.
17                What do you include in your definition or
18    understanding of "public information"?
19                THE WITNESS: These are the documents those are
20    available to the public that the company hands over. You
21    know, when you buy the product, something like a product
22    brochure, user manual, these are all the public information.
23                THE COURT: Anything more than that?
24                THE WITNESS: They may have some documents to help
25    configure their devices, for example.
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 50 of 128 PageID #:52903
                                                     Dokhanchy               1023

 1                MR. DOKHANCHY: May I approach, your Honor?
 2                THE COURT: Yes.
 3          (Document tendered.)
 4                MS. ROTHSCHILD: Can we get a copy, please?
 5                MR. DOKHANCHY: Yes. I'm not sure if we have it.
 6    It was Exhibit 35 to his deposition that you took,
 7    Ms. Rothschild.
 8                THE COURT: Is it already being depicted?
 9                MR. DOKHANCHY: It is not being depicted currently,
10    but it is an email that the witness received.
11                THE COURT: All right. Do you have a physical
12    copy?
13                MR. DOKHANCHY: I'm not sure if we have a copy. We
14    can -- I suppose we can deal with it on redirect, your Honor.
15                MS. ROTHSCHILD: Your Honor, I would like to object
16    to the foundation. At his deposition he stated he didn't
17    know this document.
18                THE COURT: What document?
19                MS. ROTHSCHILD: Exhibit 35 to his deposition.
20                THE COURT: Are you going to attempt to lay a
21    foundation for the admissibility of that document with this
22    witness?
23                MR. DOKHANCHY: I will do so on redirect when we
24    can get the hard copies ready.
25    BY MR. DOKHANCHY:
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 51 of 128 PageID #:52904
                                                     Dokhanchy               1024

 1    Q.    All right. Let's move on to another look at Hytera's
 2    products.
 3                 Could you turn to DTX 4279, please.
 4    A.    Yes.
 5    Q.    Do you recognize this exhibit?
 6    A.    Yes.
 7                 THE COURT: This is No. 45?
 8                 MR. DOKHANCHY: I'm sorry, your Honor?
 9                 THE COURT: 45, you said?
10                 MR. DOKHANCHY: This is DTX 4279.
11                 THE COURT: Do you have a copy of that, Counsel?
12                 MS. ROTHSCHILD: Yes, your Honor.
13                 THE COURT: Please proceed.
14    BY MR. DOKHANCHY:
15    Q.    And what is that document?
16    A.    This is the presentation material we put together,
17    myself and Tom Bohn, on the competitive analysis --
18    competitive performance analysis.
19    Q.    And who is Tom Bohn?
20    A.    Tom Bohn is my colleague at Motorola. He also worked on
21    MOTOTRBO repeater.
22    Q.    And when was this presentation created?
23    A.    This was in late 2010.
24    Q.    Was this presentation created in the ordinary course of
25    Motorola's business?
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 52 of 128 PageID #:52905
                                                     Dokhanchy               1025

 1    A.    Yes.
 2                 MR. DOKHANCHY: Your Honor, we move to admit DTX
 3    4279 into evidence.
 4                 THE COURT: It is received and may be published.
 5          (Said exhibit was received in evidence.)
 6    BY MR. DOKHANCHY:
 7    Q.    What was the purpose of this presentation?
 8    A.    This was basically to do the competitive analysis of our
 9    products with products like Kenwood and Hytera.
10    Q.    And why did you do that comparison?
11    A.    We saw some claims from Kenwood and Hytera that their
12    product performed better than our products.
13    Q.    Did you test the Hytera radio's performance against the
14    Motorola radio's performance?
15    A.    Yes, I did.
16    Q.    And when you were doing that test, did you have any
17    access to confidential Hytera information or just the radio?
18    A.    Just the radio by itself.
19    Q.    So when you tested the Hytera radio, what was the result
20    of the comparison with the Motorola radio?
21    A.    If you turn to Page 4 on this, at the bottom of the page
22    we concluded that the range performance of Hytera radios
23    almost the same as Motorola radio except that Hytera radio
24    exhibited more audio artifacts.
25    Q.    So this was a range analysis; is that right?
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 53 of 128 PageID #:52906
                                                     Dokhanchy               1026

 1    A.    That's right. Yeah.
 2    Q.    And when it says "almost the same," it's talking about
 3    the range?
 4    A.    That's right.
 5    Q.    And then what are audio artifacts?
 6    A.    Audio artifacts are some anomalies like noise or errors
 7    in the audio.
 8    Q.    And what audio artifacts did you find in the Hytera
 9    device?
10    A.    What we observed is Hytera device was dropping some
11    audio by receiving.
12    Q.    And when you say dropping audio, are you talking about
13    voice?
14    A.    It's voice, yeah.
15    Q.    How did you test for dropping a voice?
16    A.    We used an audio file that is transmitted over the air,
17    and that audio file contained person Y's counting numbers
18    from one to ten.
19    Q.    And what was the result of the test with the Hytera
20    device?
21    A.    When we were listening to the Hytera radios, we found
22    that Hytera radio dropped some numbers. Like instead of
23    receiving one, two, three, four up to ten, we heard one,
24    three, five, something like that. And even in the counts of
25    the numbers we heard, the audio was not very clear.
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor           12/20/19
                                       direct    by Page 54 of 128 PageID #:52907
                                                     Dokhanchy               1027

 1    Q.    And how did the Motorola device perform under the same
 2    test of the voice counting one to ten?
 3    A.    Motorola devices did not drop the audio, and audio
 4    was -- audio quality was good.
 5    Q.    So did the Hytera device have more or less noise and
 6    errors than the Motorola device?
 7    A.    Hytera radios had more noise and errors compared to
 8    Motorola radios.
 9    Q.    And so did the similarities in the range that you saw
10    indicate to you that Hytera had copied Motorola documents and
11    source code?
12    A.    No, not at all. You could get to that one performance
13    number in many different ways. That doesn't mean that there
14    was single implementation to Motorola's implementation.
15    Q.    And did anything about your results indicate that at
16    that time actually you believed Hytera was doing something
17    different from what Motorola was doing?
18    A.    Yes. As you can see here, there are many differences
19    compared to Motorola. That indicated to me that they are
20    doing something different than us.
21    Q.    Thank you.
22                MR. DOKHANCHY: I pass the witness.
23                THE COURT: What was the date of the testing?
24                THE WITNESS: This was in late 2010.
25                THE COURT: Thank you.
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 55 of 128 PageID #:52908
                                                by Rothschild                 1028

 1                 All right. Cross.
 2                 MS. ROTHSCHILD: Yes, your Honor.
 3                 Mr. Fulbright, if you wouldn't mind switching the
 4    technology.
 5                               CROSS-EXAMINATION
 6    BY MS. ROTHSCHILD:
 7    Q.    Good morning.
 8    A.    Good morning.
 9    Q.    Jessica Rothschild for the Hytera defendants.
10                 Nice to see you again, Mr. Karpoor.
11    A.    Yes.
12    Q.    You testified that you never had any Hytera confidential
13    documents in your possession; is that correct?
14    A.    That's right.
15    Q.    Let me hand you DTX 4263.
16          (Document tendered.)
17    BY MS. ROTHSCHILD:
18    Q.    DTX 4263 is an October 29, 2013, email from Ted
19    Kozlowski, who was then the head of the division that
20    included DMR. And you are one of the recipients, right?
21    A.    That's right. I can see here.
22                 MS. ROTHSCHILD: Your Honor, I would like to move
23    DTX 4263 into evidence.
24                 THE COURT: What was your answer?
25                 THE WITNESS: That's right. I was on the email.
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 56 of 128 PageID #:52909
                                                by Rothschild                 1029

 1                 THE COURT: It is received and may be published.
 2          (Said exhibit was received in evidence.)
 3    BY MS. ROTHSCHILD:
 4    Q.    And if we could zoom in, please, on the top of this
 5    email, we see the subject of this email is, "FWD:
 6    Competitive Information," right?
 7    A.    Yes.
 8    Q.    This is part of Motorola's competitive intelligence
 9    efforts, right?
10    A.    Yes. Competitive performance, yeah.
11    Q.    And this is competitive intelligence gathering about
12    Hytera, correct?
13    A.    Yes.
14    Q.    And if we actually can look at the second email in the
15    chain below from Andres Lacambra?
16    A.    Yes. Let me go through it quickly.
17    Q.    It's right there on that first page as well in the
18    middle.
19                 He says that Hytera is making some bold claims
20    regarding battery life, et cetera, on their new platform,
21    right?
22    A.    Yes.
23    Q.    There is also some detail on the new small repeater,
24    right?
25    A.    Is it on the next page?
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 57 of 128 PageID #:52910
                                                by Rothschild                 1030

 1    Q.    No. Same email in the middle of that first page.
 2    A.    Yeah.
 3    Q.    And then he says, "We need to watch this closely and do
 4    the proper engineering analysis." Right?
 5    A.    Where is that?
 6    Q.    Still that same email, sir.
 7                 And if it helps, I believe we have highlighted it
 8    on your screen and zoomed in on it.
 9    A.    Yeah. I can see that, yes.
10    Q.    Okay. Now, I would like to direct your attention to the
11    lower email in the chain, which is actually the first email
12    in the chain, which is from an individual named Tim Clark.
13                 Do you see that?
14    A.    Yes.
15    Q.    And if we look on the second page of the document, we
16    see that Tim Clark is based out of Motorola Solutions U.K.,
17    right?
18    A.    Yes.
19    Q.    And at the bottom of the first page he starts by
20    commenting on Hytera's pricing information, right?
21    A.    That's right.
22    Q.    And on Page 2 he has a number of additional points,
23    right?
24                 Do you see it goes all the way to No. 11?
25    A.    I am going through it, yes.
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 58 of 128 PageID #:52911
                                                by Rothschild                 1031

 1    Q.    For example, No. 11 he says, "Hytera call their repeater
 2    management software RDAC" -- R-D-A-C. "Is there nothing we
 3    can do about this?" Right?
 4    A.    Yes, I can see that.
 5    Q.    And in No. 4 he writes, "I notice Hytera have analog
 6    signaling HDC 1200, which I assume to be their version of MDC
 7    1200. Do we still have IPR (intellectual property rights) in
 8    MDC? Has anyone checked whether we can make a claim for
 9    infringement against them?" Right?
10    A.    Yes, I can see that.
11    Q.    Now I would like you to turn and let's start looking at
12    the attachments to that email chain that originally came from
13    Mr. Clark in the United Kingdom.
14                 If we look on Page 4, we see a document entitled
15    "Digital Migration Radio PD 505," which is a Hytera DMR
16    radio, right?
17    A.    Yes.
18    Q.    And if we look at Page 5, on the bottom of Page 5 in the
19    lower left-hand corner there is a designation by Hytera, and
20    it says, "Hytera confidential," right?
21    A.    Yes, I see that.
22    Q.    Let's look at the next attachment. It starts on Page
23    22. This is another Hytera document. This one is entitled
24    "Digital Migration Radio PD 605/PD 605G."
25                 Do you see that?
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 59 of 128 PageID #:52912
                                                by Rothschild                 1032

 1    A.    Yes.
 2    Q.    And if we look at the next page of that attachment, Page
 3    23, on the bottom left-hand corner we see another "Hytera
 4    confidential" designation, right?
 5    A.    Yes.
 6    Q.    And let's look at the next attachment. That's on Page
 7    42. This one is entitled "Digital Migration Repeater RD625."
 8                 Do you see that?
 9    A.    What is the page here?
10    Q.    42.
11    A.    42. Okay. Yeah.
12    Q.    And again, if we look at the second page of the
13    attachment -- so Page 43 of the exhibit -- on the bottom
14    left-hand corner we see a confidentiality designation that
15    reads "Hytera company confidential," right?
16    A.    Yes.
17    Q.    Now, if I can direct your attention back to the first
18    page of the exhibit and we look at the email at the top of
19    the page, we see that Mr. Kozlowski has sent an email with
20    several Hytera confidential documents to 15 -- to you and 15
21    of your colleagues, right?
22    A.    Yes.
23    Q.    And that includes colleagues in the United States, like
24    yourself, right?
25    A.    Yeah.
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 60 of 128 PageID #:52913
                                                by Rothschild                 1033

 1    Q.    As well as colleagues in Malaysia, like Solomon Lorthu,
 2    right?
 3    A.    Yeah.
 4    Q.    And if we move slightly down the page, we see that
 5    Mr. Kozlowski was forwarding the email from Mr. Lacambra, who
 6    had sent that iteration of the email to eight other
 7    Motorolans, right?
 8    A.    Yeah.
 9    Q.    And this email had originated from Mr. Tim Clark in the
10    United Kingdom, right?
11    A.    Yes.
12    Q.    So Motorola was circulating this email all over the
13    world, right?
14    A.    Yes, I can see that.
15    Q.    You can put that document down.
16                 In your testimony you mentioned having received two
17    awards from Motorola, right?
18    A.    Yes.
19    Q.    Neither of those were for what Motorola is claiming as
20    trade secret 142 in this case, right?
21    A.    Well, those were -- I mean, one of it was the invention
22    about and the other one for my work that enabled the business
23    and the products, correct.
24    Q.    Now, you have been involved in interoperability testing
25    for Motorola on a number of occasions, correct?
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 61 of 128 PageID #:52914
                                                by Rothschild                 1034

 1    A.    Correct.
 2    Q.    Interoperability is testing to ensure that radio systems
 3    from different manufacturers are able to communicate with
 4    each other, right?
 5    A.    Correct.
 6    Q.    On a certain set of agreed features and parameters,
 7    right?
 8    A.    Correct.
 9    Q.    Motorola conducted its first DMR interoperability
10    testing in the spring of 2010, right?
11    A.    Oh, Motorola the company, that's right. Correct.
12    Q.    Because prior to that time there were no other DMR
13    manufacturers on the market, right?
14    A.    Absolutely, yes.
15    Q.    Let me hand you DTX 4274.
16          (Document tendered.)
17    BY MS. ROTHSCHILD:
18    Q.    This is an email that you sent on May 4th, 2010,
19    correct?
20    A.    That's right.
21                 MS. ROTHSCHILD: Your Honor, I would like to move
22    DTX 4274 into evidence.
23                 THE COURT: It is received and may be published.
24          (Said exhibit was received in evidence.)
25    BY MS. ROTHSCHILD:
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 62 of 128 PageID #:52915
                                                by Rothschild                 1035

 1    Q.    So we see at the top that this is an email from you on
 2    May 4th, 2010, to some of your colleagues at Motorola. And
 3    the subject is "First DMR IOP Test Session Completed." It
 4    looks like the L is missing.
 5    A.    Sure. Yeah.
 6    Q.    And "IOP," that's interoperability, right?
 7    A.    That's correct.
 8    Q.    Okay. Let's look at the email that you had forwarded,
 9    which is an email from Tom Mockridge.
10                 Do you see that?
11    A.    Yes.
12    Q.    And the first DMR interoperability testing that was
13    completed was done with a company called Selex, right?
14    A.    That's right.
15    Q.    And this was an interoperability test not of radios but
16    of repeaters, right?
17    A.    Correct. Motorola radios and Selex's repeaters, yes.
18    Q.    Because as of this time, Motorola and Hytera were the
19    only two manufacturers on the market with radios, right --
20    DMR radios?
21    A.    I can talk about Motorola. I don't know exactly when
22    Hytera released their products, but yes.
23    Q.    And the original email here is from Tom Mockridge, who
24    was the chair of the DMR Association technical working group
25    at the time, right?
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 63 of 128 PageID #:52916
                                                by Rothschild                 1036

 1    A.    That's correct.
 2    Q.    I would like to direct your attention to the third
 3    paragraph of his email.
 4    A.    Yeah.
 5    Q.    The second sentence he writes, "We are also being asked
 6    for a quick second interoperability session with Radio
 7    Activity, which can be used for more publicity." Right?
 8    A.    Yes.
 9    Q.    Because Motorola wanted publicity for other
10    manufacturers developing DMR as opposed to dPMR, right?
11    A.    Sure.
12    Q.    And Radio Activity was another company that made DMR
13    repeaters, right?
14    A.    Yes. Correct.
15    Q.    And then Mr. Mockridge writes, "Hytera" -- HYT, right?
16    A.    Yeah.
17    Q.    "Hytera are also likely push for IOP testing quickly,
18    which will be good for marketing the standard, if something
19    of a double-edged sword for us." Right?
20    A.    I can see that.
21    Q.    Because interoperability testing with another DMR radio
22    manufacturer would be good for promoting the DMR standard,
23    right?
24    A.    Right.
25    Q.    But it's a double-edged sword because it would also lend
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 64 of 128 PageID #:52917
                                                by Rothschild                 1037

 1    legitimacy to Hytera and its products, right?
 2    A.    That I don't know what Tom was referring to, but I can
 3    see it here.
 4    Q.    Okay. Let me hand you DTX 4273.
 5          (Document tendered.)
 6    BY MS. ROTHSCHILD:
 7    Q.    And Motorola moved forward and did interoperability
 8    testing with Radio Activity on its repeaters, right?
 9    A.    That's right.
10    Q.    Okay. And DTX 4273 is an email that you received
11    regarding that interoperability testing, correct?
12    A.    That's right.
13                 MS. ROTHSCHILD: Your Honor, I would like to move
14    DTX 4273 into evidence.
15                 THE COURT: It is received and may be published.
16          (Said exhibit was received in evidence.)
17    BY MS. ROTHSCHILD:
18    Q.    So on this email I would like to start on the bottom of
19    Page 1. There is an email from a woman named Nancy
20    Koutropoulos at Motorola, correct?
21    A.    That's right.
22    Q.    And she is emailing Tom Mockridge, and you are copied.
23    And the subject is "Radio Activity Interoperability Testing."
24    Right?
25    A.    That's right.
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 65 of 128 PageID #:52918
                                                by Rothschild                 1038

 1    Q.    And she writes, "Hi, Tom. Can you explain again why we
 2    want to do interop testing with Radio Activity? I thought it
 3    had something to do with Hytera and stuff but can't
 4    remember." Right?
 5    A.    Sure. I can see that.
 6    Q.    And then she writes that she has approval to send you
 7    specifically to do the testing, right?
 8    A.    Yeah. This is about me going to Europe and then doing a
 9    test with Radio Activity.
10    Q.    Right.
11                 And then at the top Tom Mockridge responds, and you
12    are still copied on this email?
13    A.    Yes.
14    Q.    And he explains, "We want to do the interop testing with
15    Radio Activity as, A, they currently sell a solution with our
16    radios. So anything we can do to promote this is good for
17    sales." Right?
18    A.    Yes.
19    Q.    "B, for DMR PR it will be good to talk about a second
20    interop session." Right?
21    A.    Yes.
22    Q.    And "PR" is public relations?
23    A.    Maybe, yeah.
24    Q.    "And C, we don't want HYTERA" -- all caps -- "to interop
25    test with them and us not." Right?
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 66 of 128 PageID #:52919
                                                by Rothschild                 1039

 1    A.    I can see that.
 2    Q.    Now, if Motorola conducted interoperability testing with
 3    Radio Activity, Motorola wouldn't want Hytera to have those
 4    test results, would it?
 5    A.    That's not my capacity. That's something for the
 6    business. I am just the technical guy to test it out.
 7    Q.    So you test, and you are the interoperability person for
 8    Motorola, right?
 9    A.    From a testing perspective, yes.
10    Q.    So if you go and do a private test with Radio Activity,
11    would you want those results to remain private?
12    A.    This is not a private test. It's officially announced
13    for interoperability, and we go and test it out. And the
14    results are published on the DMR Web page.
15    Q.    So you never got Hytera's confidential testing results?
16    A.    What do you mean by Hytera confidential test results?
17    Q.    Well, let me show you.
18                 MS. ROTHSCHILD: Can I please have DTX 4272.
19          (Document tendered.)
20    BY MS. ROTHSCHILD:
21    Q.    DTX 4272 is a June 18th, 2010, email that you received,
22    correct?
23    A.    Yes.
24                 MS. ROTHSCHILD: Your Honor, I would like to move
25    DTX 4272 into evidence.
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 67 of 128 PageID #:52920
                                                by Rothschild                 1040

 1                 THE COURT: It is received and may be published.
 2          (Said exhibit was received in evidence.)
 3    BY MS. ROTHSCHILD:
 4    Q.    On June 18, 2010, you received this email from one of
 5    your colleagues. It was sent to you and some of your other
 6    colleagues as well -- Tom Bohn, Tom Mockridge, and Nancy
 7    Koutropoulos, who we just saw in the last email?
 8    A.    Yes.
 9    Q.    The subject is "Interop Testing Between MOT and Hytera
10    Subscribers - Confidential." Right?
11    A.    Yeah. That's a subject, yes.
12    Q.    And then the email reports, "A pair of months ago, Radio
13    Activity has got a visit by some Hytera people, and they
14    informally tested some functionalities between our radios,
15    Hytera radios, and Radio Activity infrastructure." Right?
16    A.    Sure. Radio Activity might have done it.
17    Q.    And then it says, "Radio Activity guys gave in
18    confidence to Sanjay" -- that's you, right?
19    A.    Yes.
20    Q.    -- "to Sanjay and me the results of these tests."
21    Right?
22    A.    Sure.
23    Q.    So in this one page of the email that says
24    "confidential" in the subject and "in confidence" in the
25    body, right?
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 68 of 128 PageID #:52921
                                                by Rothschild                 1041

 1    A.    I mean, that's just the word he used. I don't know if
 2    it's confidential actually or not, but sure, I can read that.
 3    Q.    So let's move --
 4    A.    Do we have the results?
 5    Q.    They are attached to the email. They are a part of the
 6    exhibit you have been handed.
 7                 I would like to move on a few weeks forward to June
 8    30th, 2010. And if I could hand you DTX 4270.
 9    A.    Can I look at the results in a minute?
10    Q.    I am going to move on. The results are not what I am
11    asking about right now.
12    A.    Because --
13    Q.    There is no question pending.
14    A.    Okay.
15                 THE COURT: You have stole my thunder.
16                 There is no question pending.
17          (Document tendered.)
18    BY MS. ROTHSCHILD:
19    Q.    DTX 4270 is a June 30th, 2010, email that you received,
20    correct?
21    A.    Yes.
22                 MS. ROTHSCHILD: Your Honor, I would like to move
23    DTX 4270 into evidence.
24                 THE COURT: It is received and may be published.
25          (Said exhibit was received in evidence.)
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 69 of 128 PageID #:52922
                                                by Rothschild                 1042

 1    BY MS. ROTHSCHILD:
 2    Q.     This is a June 30th, 2010, email from Nancy Koutropoulos
 3    to Tom Mockridge, Tom Bohn, and yourself. And the subject is
 4    "Selex Inviting Hytera For IOP Testing." Right?
 5    A.     Yes.
 6    Q.     And she asks, "Hi, Tom. Should we be concerned that
 7    Selex is inviting Hytera for IOP testing? Do we need to
 8    change any of our 'strategy'?" Right?
 9    A.     I can read it, yes.
10    Q.     That strategy was not to do interoperability testing
11    with Hytera, right?
12    A.     That I wouldn't say. I don't know what that strategy
13    was.
14    Q.     But Motorola didn't change its course and invite Hytera
15    to conduct interoperability testing in June of 2010, did it?
16    A.     Motorola doing the test with Hytera?
17    Q.     Motorola did not invite Hytera to do interoperability
18    testing in June of 2010, right?
19    A.     I think when we published the interoperability, we just
20    sent out.
21    Q.     Motorola did not invite Hytera to do interoperability
22    testing in June of 2010, right?
23    A.     I can't comment. I don't know. It's basically an
24    announcement that goes out. Whoever plans to join, they can
25    join.
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 70 of 128 PageID #:52923
                                                by Rothschild                 1043

 1    Q.    At this time, in June of 2010, Hytera was the only other
 2    DMR radio manufacturer, right?
 3    A.    Devices, but there was an infrastructure available from
 4    Radio Activity and Selex.
 5    Q.    Right, which you invited to do interoperability testing
 6    with, right?
 7    A.    I couldn't get the question.
 8                 I think we did interoperability with Selex and
 9    Radio Activity. Those were the manufacturers. They called
10    for interoperability, and then we went to interoperate on
11    their infrastructure on our devices. That's the arrangement.
12    We did not call for interoperability in 2010.
13    Q.    Aside from conducting interoperability testing with
14    other DMR equipment manufacturers, you conducted testing
15    internally at Motorola using other manufacturers' equipment,
16    right?
17    A.    Are you referring to interoperability?
18    Q.    Nonofficial interoperability testing, testing that
19    Motorola did internally at Motorola.
20    A.    With respect to some performance tests, yes, I have done
21    performance tests.
22    Q.    For example, in the fall of 2010, you conducted an
23    analysis of Hytera's DMR radios and Kenwood's dPMR radios and
24    compared those to Motorola's DMR radios, right?
25    A.    I did tests with Kenwood. I think their protocol was
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 71 of 128 PageID #:52924
                                                by Rothschild                 1044

 1    called NEXEDGE. I don't actually recall --
 2                 THE COURT REPORTER: I'm sorry. Called what?
 3                 THE WITNESS: NEXEDGE.
 4    BY MS. ROTHSCHILD:
 5    Q.    And you were testing the audio limitations of the
 6    various radios, right?
 7    A.    That was the way it was tested. I was looking for range
 8    differences between Kenwood and Motorola radios. That was a
 9    starting point.
10    Q.    And let's put back up a document that was admitted in
11    your direct examination. It's DTX 4279. And this is the
12    TRBO versus competitors performance analysis that you wrote
13    up from 2010, correct?
14    A.    That's right.
15    Q.    And if we could please turn to Page 4.
16    A.    Yes.
17    Q.    This is the slide that describes an issue that you
18    discovered with Motorola's code as you did this testing,
19    right?
20    A.    That's not an issue. That's just the performance
21    number.
22    Q.    Okay. It says, "RX performance unmute issue." Right?
23    A.    Sure, it says that, but it's the competitive analysis.
24    Q.    And the "unmute issue" means that the radio stopped
25    unmuting or stopped receiving messages at a certain decibel
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 72 of 128 PageID #:52925
                                                by Rothschild                 1045

 1    level, right? How loud it was?
 2    A.    Correct.
 3    Q.    And during your testing, as indicated at the bottom,
 4    which is italicized and in all red font, and there is no
 5    other red type on this page, correct?
 6    A.    That was my choice of indicating the conclusion of the
 7    test.
 8    Q.    And your conclusion was that the performance of Hytera
 9    radio is "almost" the same as MOTOTRBO, right?
10    A.    Sure, but there were so many audio artifacts found in
11    the same test that I did that were just one performance
12    number.
13    Q.    So you found the same artifact and some additional ones,
14    right?
15    A.    Audio artifacts were the major things, and unmute level
16    was one performance number that was compared.
17    Q.    So a moment ago you said that there was not actually a
18    problem with Motorola's code. So let's look at Page 5 of the
19    document where it looks like you resolved the issue that
20    Motorola had in its code --
21    A.    I did not say --
22    Q.    -- since Release 1.1.
23    A.    I did not say that there was a problem with the code at
24    that time. It was the performance. It was the audio drop.
25    I remember it was the audio drop that we were talking about.
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 73 of 128 PageID #:52926
                                                by Rothschild                 1046

 1    Q.    Okay. Let's see what the words you put in your document
 2    in 2010 say.
 3                 So we see, "MOTOTRBO receiver range analysis."
 4    Right?
 5    A.    Yes.
 6    Q.    And it's a receiver performance issue since Release 1.0,
 7    right?
 8    A.    Yes.
 9    Q.    At the bottom there is a bullet. Do you see that?
10    A.    Yes.
11    Q.    It says, "In the receiver lineup, the waveform
12    correlator, soft symbol slicer, and the symbol recovery
13    algorithm are using P25 peak symbol deviation (1.8
14    kilohertz.)" Right?
15    A.    Correct.
16    Q.    "Instead of the DMR peak symbol deviation of 1.944
17    kilohertz." Right?
18    A.    Correct.
19    Q.    So Motorola had coded the wrong value in its code. And
20    as it says, this traces back to Release 1.0 in both repeater
21    and subscriber, right?
22    A.    This was the code that was borrowed from earlier
23    perhaps, and we missed one change in that.
24    Q.    Right. And this was an issue that dated back to Release
25    1.0 of Motorola's MOTOTRBO code for both its subscriber and
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 74 of 128 PageID #:52927
                                                by Rothschild                 1047

 1    repeater products, correct?
 2    A.    That's correct.
 3    Q.    And Release 1.0 code is the first release of the DMR
 4    code at Motorola, right?
 5    A.    Correct. That's right.
 6    Q.    And that is the same code that Sam Chia worked on at
 7    Motorola, right?
 8    A.    He was part of the development team, yes.
 9    Q.    And it was suspicious, wasn't it, that Hytera's radio
10    had the same deviation?
11    A.    That is not true, because that was the performance
12    number. I never said it's a deviation. It's the unmute
13    performance. Deviation is the internal finding that we did
14    on MOTOTRBO radio. All that I had to compare the performance
15    was the radio in my hand. And to find the deviation within
16    the MOTOTRBO radio, we had the MOTOTRBO implementation. I
17    never had any access to Hytera's implementation.
18    Q.    Your colleagues thought this was a very suspicious
19    issue, didn't they?
20    A.    My findings are all based on the performance analysis.
21    Nothing was suspicious to me.
22    Q.    You didn't discuss this?
23    A.    I report -- I even produced the comparison summary. And
24    that was a presentation that I put together.
25    Q.    Let me hand you DTX 4206.
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 75 of 128 PageID #:52928
                                                by Rothschild                 1048

 1          (Document tendered.)
 2    BY MS. ROTHSCHILD:
 3    Q.    This is an internal Motorola email from the fall of 2010
 4    discussing the ATR range comparison report analysis that you
 5    were conducting, right?
 6    A.    I am not on the top email here.
 7    Q.    Please turn to the second page.
 8    A.    Let me see.
 9    Q.    And you see in the middle there you sent an email?
10    A.    Yeah. I am on the parts of the email. I can see that.
11    Q.    And this is discussing that analysis that you conducted
12    of the range issues in the Motorola, Hytera, and Kenwood
13    radios, right?
14    A.    Correct.
15                 MS. ROTHSCHILD: Your Honor, I would like to move
16    DTX 4206 into evidence.
17                 THE COURT: It is received and may be published.
18          (Said exhibit was received in evidence.)
19    BY MS. ROTHSCHILD:
20    Q.    So if we go to Page 2 and we look at the second email on
21    the page there, the email from you, this is from August 23rd,
22    2010?
23    A.    Yes.
24    Q.    And you were reporting that you've read the test report
25    from ATR. That's a division at Motorola?
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 76 of 128 PageID #:52929
                                                by Rothschild                 1049

 1    A.    That's right.
 2    Q.    And you created a document that lists the next steps for
 3    PCR Engineering, right?
 4    A.    Let me see. That's right.
 5    Q.    And if we move up to the email at the top of the page,
 6    which is an email from Ramesh Rangarajan, he was your boss?
 7    A.    He was my boss' boss. Yeah, he was my boss.
 8    Q.    And he's sending this email to Ted Kozlowski, who was
 9    the head of PCR, which includes DMR, right?
10    A.    That's right.
11    Q.    And in and in No. 1 he writes, "First, the team
12    confirmed that we and (suspiciously) Hytera stop unmuting
13    around minus 118 decibels; whereas, Kenwood is able to unmute
14    up to minus 120 decibels." Right?
15    A.    I don't know what he meant by "suspicious." I can't
16    speculate on that one. But I had done all the comparisons.
17    My performances analysis was published. I never had any
18    suspicion about the implementation. That was all based on my
19    performance comparison.
20    Q.    I'm asking you to confirm that your boss' boss reported
21    to his boss on September 17th, 2010, that, "The team
22    confirmed that we" -- Motorola -- "and (suspiciously) Hytera
23    stop unmuting around minus 118 decibels; whereas, Kenwood is
24    able to unmute up to minus 120 decibels." That's what he
25    reported, right?
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 77 of 128 PageID #:52930
                                                by Rothschild                 1050

 1    A.    That's what he write, but I don't know what he meant by
 2    "suspicious."
 3    Q.    And No. 2 he writes, "Through some excellent debugging,
 4    the team identified the root cause that the receiver decode
 5    software in the DSP was not handling the correct deviation
 6    for DMR (1.94 kilohertz)"?
 7    A.    Correct. That's in our radio.
 8    Q.    "The code was adopted from ASTRO, which had a different
 9    deviation (1.8 kilohertz), and it was wrongly carried over."
10    Right?
11    A.    That's right.
12    Q.    And this is from Release 1.0, right?
13    A.    Correct.
14    Q.    And if we move down in the email, the second-to-last
15    paragraph of the email, the second sentence starts, "The
16    other interesting lead is, of course, is how is it that
17    Hytera also has the same issue," two exclamation points.
18    Right?
19    A.    That was his interpretation, I think.
20    Q.    And then he writes, "I think we should keep the solution
21    very confidential." Right?
22    A.    Of course. Our implementation is always confidential to
23    us.
24    Q.    And the idea was to keep the solution confidential from
25    Hytera, right?
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 78 of 128 PageID #:52931
                                                by Rothschild                 1051

 1    A.    Of course. That's our implementation. It's always
 2    confidential.
 3    Q.    Because the problem was a legacy problem from
 4    Release 1.0 code that Sam Chia, who was now at Hytera, had
 5    worked on at Motorola, right?
 6    A.    Sam Chia was in Motorola at that time, but when I did
 7    the test I don't know. I don't know when he left Motorola,
 8    but he was on the repeater team when I was there at that
 9    time, but I don't know when he left Motorola.
10    Q.    Well, the parties have stipulated -- and I can represent
11    this to you -- that Mr. Chia left Motorola in 2008.
12    A.    Okay.
13    Q.    So let me show you DTX 4269.
14          (Document tendered.)
15    BY MS. ROTHSCHILD:
16    Q.    This is an email that you received on January 5th, 2011,
17    from Tom Bohn, right?
18    A.    That's right.
19                 MS. ROTHSCHILD: Your Honor, I would like to move
20    DTX 4269 into evidence.
21                 THE COURT: It is received and may be published.
22          (Said exhibit was received in evidence.)
23    BY MS. ROTHSCHILD:
24    Q.    So I would like to start with the first email in the
25    chain that's Pages 2 and carries over to Page 3. And we see
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 79 of 128 PageID #:52932
                                                by Rothschild                 1052

 1    that this is an email from Sam Chia. And if we look on the
 2    third page, we see his signature block, and it says, "Samuel
 3    Chia, Hytera Communication Corp., Limited, software
 4    engineering director." Right?
 5    A.    Yes.
 6    Q.    And then if we go to the first page, we see an email in
 7    the middle of the page from Ramesh Rangarajan to yourself,
 8    Tom Bohn, copying Ted Kozlowski, right?
 9    A.    Yes.
10    Q.    And this is your boss' boss, Ramesh?
11    A.    Yes.
12    Q.    So your boss' boss is emailing you, Tom Bohn, and his
13    boss, Ted Kozlowski, right?
14    A.    Yes.
15    Q.    He writes, "BTW" -- by the way, right?
16    A.    Yes.
17    Q.    "The Hytera software engineering director who sent this
18    email (Sam Chia) was the DSP manager for Matrix R1.0,"
19    exclamation point. Right?
20    A.    Yes, I can see that.
21    Q.    That's the same Matrix R, Release, 1.0 code that had the
22    unmute bug in the DSP portion of the code, right?
23    A.    Yes.
24    Q.    If we look at the top of the page, there is an email
25    from Tom Bohn.
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 80 of 128 PageID #:52933
                                                by Rothschild                 1053

 1                 Do you see that?
 2    A.    Yeah.
 3    Q.    The second paragraph, the fourth sentence, Mr. Bohn
 4    writes, "We could ask Hytera to perform an official IOP" --
 5    interoperability test -- "but this does not seem the avenue
 6    the business team wants to go down." Right?
 7    A.    I can see that.
 8    Q.    And then he writes, "They believe it lends credibility
 9    to Hytera." Right?
10    A.    Yes. I can't comment on that. I don't know what he
11    means by that.
12    Q.    But he wrote that was his understanding, right?
13    A.    Yes.
14    Q.    Now, Motorola continued to put off conducting
15    interoperability testing with Hytera, didn't it?
16    A.    Yes, we did interoperability tests with Hytera.
17    Q.    But Motorola continued to put it off, right?
18    A.    What is "put it off"? We did the test.
19    Q.    You did the test in January of 2012, right?
20    A.    Right.
21    Q.    Okay. Let's look at DTX 4275, please.
22          (Document tendered.)
23    BY MS. ROTHSCHILD:
24    Q.    This is a July 7th, 2011, email that you received,
25    correct?
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 81 of 128 PageID #:52934
                                                by Rothschild                 1054

 1    A.    Yes.
 2                 MS. ROTHSCHILD: Your Honor, I would like to move
 3    DTX 4275 into evidence.
 4                 THE COURT: It is received and may be published.
 5          (Said exhibit was received in evidence.)
 6    BY MS. ROTHSCHILD:
 7    Q.    So this is a July 7th, 2011, email, subject "Review of
 8    Vertex IOP Results," right?
 9    A.    Yes.
10    Q.    And this was the first interoperability session that
11    Motorola conducted with other manufacturers' DMR radios,
12    right?
13    A.    Correct.
14    Q.    And I would like to direct your attention to the last
15    paragraph of Chris Lyons' email. Chris writes, "As you know,
16    the only reason for this IOP session was to be able to point
17    to a non-Hytera manufacturer having a successful
18    interoperability with Motorola radios." Right?
19    A.    That's what I can read, yes.
20    Q.    Now, eventually Motorola did conduct interoperability
21    testing with Hytera in January of 2012, right?
22    A.    Yes.
23    Q.    And this exhibit was admitted, I believe, yesterday, DTX
24    4963. If we could put that up.
25                 This is the official interoperability test report
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 82 of 128 PageID #:52935
                                                by Rothschild                 1055

 1    from the DMR Association, correct?
 2    A.    Yes.
 3    Q.    For testing that occurred on January 9th and 10th, 2012,
 4    right?
 5    A.    Yes.
 6    Q.    And on behalf of Motorola, you conducted that testing,
 7    right?
 8    A.    Correct.
 9    Q.    And this was about two years after Hytera launched its
10    DMR radios, right?
11    A.    Did the launch in 2010?
12    Q.    They launched the first quarter of 2010. That is a
13    stipulated fact.
14    A.    Okay.
15    Q.    And we see at the bottom of the page that the test
16    involved Motorola's XPR 6550 product, right?
17    A.    Yes.
18    Q.    And Hytera's PD782 product, right?
19    A.    Correct.
20    Q.    At this testing you didn't observe anything out of the
21    ordinary in terms of behavior; is that right?
22    A.    This was the interoperability test. In fact, we expect
23    the similar features. That's the intent of the
24    interoperability.
25    Q.    You didn't observe anything out of the ordinary at this
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 83 of 128 PageID #:52936
                                                by Rothschild                 1056

 1    testing, did you?
 2    A.    No, not at all.
 3    Q.    But you did notice that both Hytera and Motorola radios
 4    exited emergency alarm in the same manner with the engineer
 5    having to pull off the battery, right?
 6    A.    I mean, there are many ways one can stop the emergency
 7    alarm, and it was a choice of an engineer to pull the battery
 8    and then say, okay, let's stop the alarm. Any electronics
 9    would stop the alarm when you pull the radio -- when you pull
10    the battery.
11    Q.    But you thought this was strange, and you reported it to
12    your boss, Dan Zetzl, right?
13    A.    I report all of the interoperability tests results,
14    including the behaviors. One of the aspects of
15    interoperability is to report all the results. Also, there
16    is a behavioral aspect to it, which you observe during the
17    interoperability. So we come back and then summarize
18    everything that went into interoperability.
19    Q.    So there was no issue, but you went and reported an
20    issue to Mr. Zetzl; is that right?
21    A.    There was no issue. We summarized all the
22    interoperability tests. So that was just reporting how the
23    interoperability tests went and what are the results of
24    interoperability.
25    Q.    You also reported the issue with the emergency alarm to
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 84 of 128 PageID #:52937
                                                by Rothschild                 1057

 1    Tom Bohn; is that right?
 2    A.    That was not an issue. That's how it worked. That was
 3    how the test was designed to work.
 4    Q.    So you reported your observation to Tom Bohn as well,
 5    right?
 6    A.    I summarized my observations, yeah.
 7    Q.    And you never discussed the issue with anyone in
 8    Motorola's Plantation office, like Darrell Stogner, right?
 9    A.    I told Dan Zetzl and Tom Bohn.
10    Q.    And you have no idea whether anyone at Motorola followed
11    up on your report with any analysis, right?
12    A.    On the emergency alarm issue, I have no idea.
13    Q.    Let me hand you a combination of exhibits -- PTX 1245,
14    1246 and 1247.
15          (Documents tendered.)
16    BY MS. ROTHSCHILD:
17    Q.    This is a June 1st, 2011, email with two attachments
18    that was sent by Ted Kozlowski to yourself and some of your
19    colleagues, correct?
20    A.    Yes.
21                 MS. ROTHSCHILD: Your Honor, I would like to move
22    PTX 1245, 1246, and 1247 into evidence.
23                 THE COURT: It is received -- they all are received
24    and may be published.
25          (Said exhibits were received in evidence.)
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 85 of 128 PageID #:52938
                                                by Rothschild                 1058

 1    BY THE WITNESS:
 2    A.    I think I saw only one email, 1245, which is I'm copied.
 3    And on 1246, I am not copied.
 4    BY MS. ROTHSCHILD:
 5    Q.    That's the attachment, sir.
 6                 To orient you, 1245 is the June 1st, 2011, email
 7    that you received from Mr. Kozlowski, the subject is, "FWD:
 8    IP Site Connect." And if you look at the "attachments" line,
 9    it says, "IP site connect."
10                 And then if you turn to 1246, you see that there is
11    an email from Nancy Campana of that same date. And the
12    subject there is "IP Site Connect." And there is an
13    attachment listed there, and that is what has been handed to
14    you as Exhibit 1247.
15                 Do you see that?
16    A.    Yeah.
17    Q.    Okay.
18    A.    But again -- okay.
19    Q.    So I would like to direct your attention first to PTX
20    1246, which is the email that was attached to the email that
21    you received. And this is the email from Nancy Campana.
22                 And she writes, "Attached is a file I discovered
23    written by Hytera on how they do IP site connections for
24    digital conventional. I was wondering if someone could look
25    it over and provide feedback on any competitive issues."
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 86 of 128 PageID #:52939
                                                by Rothschild                 1059

 1    Right?
 2    A.    Yes. Again, this is based on comparing the documents.
 3    Q.    So if we can please look at PTX 1247, we see that she
 4    has attached a document entitled "Hytera DMR Conventional
 5    Series IP Multi-Site Connect Application Notes." Right?
 6    A.    I am not sure how this was attached, but how do I know
 7    that PTX 1246 has this as an attachment?
 8    Q.    The file names match.
 9    A.    File names --
10    Q.    And the way it was produced in this litigation matches.
11                 But let me direct your attention to an exhibit that
12    was used during your direct examination that may help you put
13    this all together. You talked about PTX 1237. If we could
14    put that up.
15                 And PTX 1237, the subject of this email is "IP Site
16    Connect," and it's dated June 2nd, 2011, so one day after you
17    were sent that Hytera document to analyze, right?
18    A.    I guess I am still not sure if this is an attachment,
19    but --
20    Q.    This is the document that you analyzed, isn't it, PTX
21    1247, the Hytera document? That's what you analyzed for the
22    IP site connect analysis that you discussed during your
23    direct testimony, right?
24    A.    Site connect, okay. System planner, sure.
25    Q.    Okay. So looking at your email on June 2nd, 2011, you
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 87 of 128 PageID #:52940
                                                by Rothschild                 1060

 1    start your email, "I see a lot of similarity with TRBO IP
 2    site connect, including the terminology." Right?
 3    A.    Yes. Again, based on the public document.
 4    Q.    You were reporting that it wasn't just the terminology
 5    that you found similarities with. It was also the
 6    capabilities of Hytera's IP site connect, right?
 7    A.    Again, the capabilities as listed in the document, which
 8    is a public document.
 9    Q.    And you were reporting that it wasn't just the
10    terminology that you found similarities with. It was also
11    the capabilities, right?
12    A.    From the public document. Yes, reading the public
13    document.
14    Q.    The first item you listed is "voice/data/CSBK transport
15    over IP. Hytera uses serialization like we do. If we can
16    capture their IP stream using Wireshark, we will know it
17    better."
18                 Did I read that correctly?
19    A.    Yes.
20    Q.    And you talked on your direct examination about what
21    Wireshark is, right?
22    A.    Yes.
23    Q.    You never actually did this analysis, right?
24    A.    I don't have to do, because Wireshark doesn't give any
25    permission. And the only information we have is the public
 Case: 1:17-cv-01973 Document #: 788-Filed:
                          Karpoor      cross12/20/19 Page 88 of 128 PageID #:52941
                                                by Rothschild                 1061

 1    documentation. So you would not know what Hytera's
 2    implementation is. So capturing the Wireshark doesn't give
 3    me any information about what the capabilities are or how the
 4    product is designed.
 5    Q.    So that was a no, you never actually did the Wireshark
 6    analysis, correct?
 7    A.    Correct. There are no need, and I didn't do that.
 8    Q.    Your second similarity is the number of peers supported,
 9    right?
10    A.    Right. Again, as listed in this document.
11    Q.    Sir, I would appreciate it if you would just answer the
12    question that I am asking you. Thank you.
13                 THE COURT: Counsel, I will direct instructions to
14    the witnesses, not you.
15    BY MS. ROTHSCHILD:
16    Q.    It says --
17                 THE COURT: That's a good stopping point for lunch.
18                 It is precisely high noon, members of the jury.
19    Please return at 1:00 o'clock.
20                 Counsel, return at 1:00 o'clock.
21                 The witness may leave the stand.
22          (Jury out at 12:00 p.m.)
23          (A luncheon recess was taken at 12:02 p.m.)
24
25
 Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 89 of 128 PageID #:52942


 1                                *    *    *    *    *
 2    I certify that the foregoing is a correct transcript from the
      record of proceedings in the above-entitled matter.
 3
 4    /s/ Frances Ward_________________________November 20, 2019.
      Official Court Reporter
 5    F
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 90 of 128 PageID #:52943

                                                                                    1062

     1                    IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
     2                             EASTERN DIVISION

     3   MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,                         )
     4                                                        )
                        Plaintiffs,                           )
     5   vs.                                                  )   Chicago, Illinois
                                                              )
     6   HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   November 19, 2019
         HYTERA AMERICA, INC., and HYTERA                     )
     7   COMMUNICATIONS AMERICA (WEST), INC.,                 )
                                                              )
     8                  Defendants.                           )   12:58 o'clock p.m.

     9                              TRIAL - VOLUME 7-B
                                 TRANSCRIPT OF PROCEEDINGS
   10
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.,
   11                                and a jury

   12    APPEARANCES:

   13    For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MR. ADAM R. ALPER
   14                                     MR. BRANDON HUGH BROWN
                                     555 California Street
   15                                Suite 2700
                                     San Francisco, California 94104
   16                                (415) 439-1400

   17                                KIRKLAND & ELLIS, LLP
                                     BY: MR. MICHAEL W. DE VRIES
   18                                     MR. CHRISTOPHER M. LAWLESS
                                     333 South Hope Street
   19                                Suite 2900
                                     Los Angeles, California 90071
   20                                (213) 680-8400

   21

   22    Court Reporter:             AMY M. SPEE, CSR, RPR, CRR
                                     Official Court Reporter
   23                                United States District Court
                                     219 South Dearborn Street, Room 1728
   24                                Chicago, Illinois 60604
                                     Telephone: (312) 818-6531
   25                                amy_spee@ilnd.uscourts.gov
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 91 of 128 PageID #:52944

                                                                                    1063

     1   APPEARANCES (Continued:)

     2   For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MS. MEGAN MARGARET NEW
     3                               300 North LaSalle Street
                                     Chicago, Illinois 60654
     4                               (312) 862-7439

     5                               KIRKLAND & ELLIS, LLP
                                     BY: MS. LESLIE M. SCHMIDT
     6                               601 Lexington Avenue
                                     New York, New York 10022
     7                               (212) 446-4763

     8   For the Defendants:         STEPTOE & JOHNSON, LLP
                                     BY: MR. BOYD T. CLOERN
     9                                    MR. MICHAEL J. ALLAN
                                          MS. JESSICA ILANA ROTHSCHILD
   10                                     MS. KASSANDRA MICHELE OFFICER
                                     1330 Connecticut Avenue NW
   11                                Washington, DC 20036
                                     (202) 429-6230
   12
                                     STEPTOE & JOHNSON, LLP
   13                                BY: MR. DANIEL S. STRINGFIELD
                                     227 West Monroe Street
   14                                Suite 4700
                                     Chicago, Illinois 60606
   15                                (312) 577-1300

   16

   17    ALSO PRESENT:               MR. RUSS LUND and
                                     MS. MICHELE NING
   18

   19

   20

   21

   22

   23

   24

   25
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 92 of 128 PageID #:52945
                                   Karpoor - cross by Rothschild
                                                                                    1064

     1         (Proceedings heard in open court.           Jury in.)

     2                THE COURT:     Good afternoon, members of the jury.

     3                Please recall the witness.

     4        SANJAY KARPOOR, PLAINTIFF'S WITNESS, PREVIOUSLY SWORN

     5                                CROSS-EXAMINATION

     6   BY MS. ROTHSCHILD:

     7   Q.   Good afternoon.

     8   A.   Good afternoon.

     9   Q.   Before we broke, I believe we were looking at PTX 1237,

   10    and we were talking about the e-mail on the top of that page.

   11    And we were talking about -- it's also on your screen.                I

   12    believe it was in your direct binder.

   13    A.   Yeah.

   14    Q.   We were talking about No. 2, the number of peers

   15    supported.     "Hytera supports 15 peer system like we do, like

   16    Motorola does," right?

   17    A.   Again, from the document, public document, yes.

   18    Q.   "It is an all site light up system like ours," also like

   19    Motorola's, right?

   20    A.   Again, reading from the public document, yes.

   21    Q.   "The restriction of 15 peers comes from the processing

   22    limitation," right?

   23    A.   That's an architectural choice.

   24    Q.   Right.    "Which tells us that they have similar

   25    architecture/code," right?          Those are your words?
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 93 of 128 PageID #:52946
                                 Karpoor - cross by Rothschild
                                                                                    1065

     1   A.   That's what I was saying, is basically this is the limit

     2   that the repeater supports.         And any time you put a limit on

     3   the capability, that will be an architectural choice, and that

     4   choice would be reflected in the code.

     5   Q.   So Hytera has a similar architecture/code and hardware in

     6   the repeater that we, Motorola, have, right?

     7   A.   And again that's what I was referring to, is that's the

     8   choice that if you want to limit it, you have your own

     9   architecture, your own implementation, and then your own

   10    design.

   11    Q.   There's a third similarity listed.

   12               "3:    Similar/same peer-to-peer protocol."

   13               That's what you wrote, right?

   14    A.   Again, from the same document, yes.

   15    Q.   No. 4, "They have a similar RDAC concept," right?

   16    A.   That's the name of the tool that is referring to the

   17    system planner.

   18    Q.   Well, they have a similar concept, including the use of

   19    the same name, right?        The name is the terminology you

   20    reference?

   21    A.   The name is the terminology and the concept is, what is

   22    done with RDAC is you do more diagnostics, allowance, control,

   23    and that's the concept.        How Hytera implemented or how

   24    Motorola implemented is their own implementations.

   25    Q.   No. 5, "Configuration of repeater and radios is almost the
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 94 of 128 PageID #:52947
                                 Karpoor - cross by Rothschild
                                                                                    1066

     1   same as ours," meaning as Motorola's, right?

     2   A.   No.   No.    Again that is based on a handful of

     3   configuration items listed in the document, and those are just

     4   the configuration parameters listed in the document, not

     5   referring to the configuration, actual configuration on the

     6   radios or the repeaters.

     7   Q.   You can't identify any differences between the

     8   configuration of Hytera and Motorola's radios and repeaters,

     9   right?

   10    A.   That's based on the document because I was looking at the

   11    similarities, and those are the handful of similarities.                   I

   12    wasn't looking for any differences.

   13    Q.   So let me make sure I understand.           In 2010, you realize

   14    that release 1.0 had an unmute issue in its code that was

   15    discovered in 2010.       And at that same time, Motorola

   16    discovered that Hytera suspiciously had the same problem.

   17    Right?

   18    A.   I never suspected it.        There was a performance analysis.

   19    And as a part of the performance analysis, we know that is one

   20    parameter that matched, but that only means that's a way

   21    Hytera had implemented, we have implemented and performance

   22    match, but there is significant differences that told me that

   23    there is no similarity in those parts.

   24    Q.   Your boss's boss reported to your boss's boss's boss that

   25    these similarities were suspicious and that Motorola should
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 95 of 128 PageID #:52948
                                 Karpoor - cross by Rothschild
                                                                                    1067

     1   keep its solution confidential from Hytera, right?

     2   A.   And, again, as I said earlier, I don't know what he meant

     3   by "suspicious."       I cannot speculate on that word.

     4   Q.   But my recitation of the events, that was correct, right?

     5   A.   What do you mean by "recitation"?

     6              I did all the operations.         I summarized all of it.

     7   There is nothing more to do for me there.

     8   Q.   In 2010, your boss's boss reported to your boss's boss's

     9   boss that there were suspicious similarities in Hytera's

   10    performance and that Motorola should keep its solution

   11    confidential from Hytera, right?

   12    A.   And, again, I answered that I don't know what he meant by

   13    "suspicious."      I won't -- I wouldn't like to speculate on it.

   14    Q.   In 2011, you noticed five substantive similarities between

   15    Hytera's IP site connect and Motorola's, right?

   16               THE COURT:     Counsel, this is repetitious.          You went

   17    through this once before.

   18               MS. ROTHSCHILD:       Yes, sir.    I was summarizing.

   19               THE COURT:     Well, let's move on to another area.

   20    BY MS. ROTHSCHILD:

   21    Q.   Motorola did not bring its lawsuit against Hytera within

   22    five years of these suspicions, did it?

   23    A.   There was no suspicion in my eyes.           As I said, I did the

   24    test, I summarized it, and that was a performance analysis.                  I

   25    had no access to Hytera technology or implementation.                It was
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 96 of 128 PageID #:52949
                                  Karpoor - cross by Rothschild
                                                                                    1068

     1   all based on a public document that is here, the system

     2   planner, and me doing the test with Hytera radios alone, and

     3   that was a performance analysis, repeater analysis.

     4   Q.   Motorola did not sue Hytera within five years of your

     5   boss's boss --

     6               THE COURT:     Just a minute, we'll have a sidebar on

     7   this issue.

     8         (Proceedings heard at sidebar on the record.)

     9               THE COURT:     It is not a fair question to put to this

   10    particular witness given his limitations and what he does for

   11    Motorola.     The decision to file a lawsuit is certainly beyond

   12    his scope of his authority or his comprehensibility of the

   13    issues when we think it would be a board of directors'

   14    decision with the advice of counsel.            So the question is not

   15    fairly put to this witness.

   16          (Sidebar ended.)

   17                THE COURT:     Disregard the unanswered question.

   18    BY MS. ROTHSCHILD:

   19    Q.   Mr. Karpoor, you testified about one of the trade secrets

   20    that Motorola is asserting in this case, a trade secret about

   21    Motorola's repeater; is that right?

   22    A.   Gave a different impression of the repeater, yes.

   23    Q.   And Motorola is claiming as its trade secrets the specific

   24    design and implementation of the repeater, the object sitting

   25    there, right?
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 97 of 128 PageID #:52950
                                  Karpoor - cross by Rothschild
                                                                                    1069

     1   A.   Yes.

     2   Q.   Now, Motorola's trade secret 142 -- is that the number for

     3   the repeater?

     4   A.   That's right.

     5               THE COURT:     Has anyone moved the admissibility of the

     6   repeater?

     7               MS. ROTHSCHILD:      I believe it's a demonstrative,

     8   Your Honor.

     9               MR. DOKHANCHY:      That's correct, Your Honor.         It's a

   10    demonstrative.

   11                THE COURT:     It's demonstrative?       Of what?

   12                MR. DOKHANCHY:      Of what --

   13                THE COURT:     Of its persona?      Its existence?

   14                So what is your agreement in terms of that object

   15    right there?      What is your understanding -- what is your

   16    agreement?     What does the jury have to infer from its presence

   17    right there?      What is it?

   18                MR. DOKHANCHY:      It was only a demonstrative for the

   19    direct testimony of Mr. Karpoor.

   20                THE COURT:     Demonstrative of what?

   21                MR. DOKHANCHY:      Of its size and its nature and --

   22                THE COURT:     Of what?

   23                MR. DOKHANCHY:      Of the repeater.      Oh.   Sorry.    I

   24    thought that was --

   25                THE COURT:     Is that right?     Is that what it is?
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 98 of 128 PageID #:52951
                                 Karpoor - cross by Rothschild
                                                                                    1070

     1              MS. ROTHSCHILD:       Yes, sir.

     2              THE COURT:     Demonstrative of the repeater.

     3              MS. ROTHSCHILD:       Yes.

     4              THE COURT:     And how many repeaters are there out in

     5   the world?

     6              MS. ROTHSCHILD:       I would ask the witness.

     7              THE COURT:     You may, if he knows.

     8   BY MS. ROTHSCHILD:

     9   Q.   Do you know how many repeaters there are out there in the

   10    world?

   11    A.   Does the number or the -- I mean, there are other --

   12               THE COURT:     You see the object to your left.

   13               THE WITNESS:      Yeah.

   14               THE COURT:     How many of those are out in the public

   15    domain?

   16               THE WITNESS:      Motorola has sold many to the

   17    customers.

   18               THE COURT:     How many?

   19               THE WITNESS:      I don't know the number.        Many, many.

   20               THE COURT:     Many, many?

   21               THE WITNESS:      Yeah.

   22               THE COURT:     How many?

   23               THE WITNESS:      Thousands.

   24               THE COURT:     And that's an example of what it is,

   25    right?
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 99 of 128 PageID #:52952
                                   Karpoor - cross by Rothschild
                                                                                    1071

     1                MR. DOKHANCHY:      Correct.

     2                THE COURT:     Okay.   You've got that, members of the

     3   jury?

     4                THE JURY: (Nonverbal response.)

     5                THE COURT:     All right.    Please proceed.

     6   BY MS. ROTHSCHILD:

     7   Q.   And as part of this trade secret on Motorola's repeater,

     8   Motorola is not claiming the design and implementation of its

     9   subscribers, right?

   10    A.   This 142 is the repeater trade secret.

   11    Q.   And just for clarification, the subscribers, that means

   12    the portable handheld radios and the mobiles that go into a

   13    car, for example, right?

   14    A.   Yeah, this trade secret is specifically to the repeater.

   15    Q.   Okay.    But you're also claiming that a whole bunch -- or

   16    Motorola is also claiming that several of the other trade

   17    secrets in this case are part of trade secret 142 related to

   18    the repeater, right?

   19    A.   There can be overlap in terms of technology, the software

   20    that went into the repeater.

   21    Q.   Right.    The repeater includes an application layer, right?

   22    A.   Repeater has an application layer.

   23    Q.   Okay.    And it includes the radio operating system?

   24    A.   It has some parts from the legacy.

   25    Q.   And it includes the hardware abstraction layer?
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 100 of 128 PageID #:52953
                                  Karpoor - cross by Rothschild
                                                                                     1072

     1    A.   It has.

     2    Q.   And it includes the software operation architecture?

     3    A.   What do you mean the software architecture?

     4    Q.   Is one of the trade secrets that Motorola is claiming in

     5    this case trade secret 53, the software operation

     6    architecture?     Is that part of what Motorola is claiming, is

     7    trade secret 142 for its repeater?

     8    A.   I don't know what's in there.         There is an operating

     9    system in this repeater.

    10    Q.   Trade secret 142 for Motorola's repeater, that also

    11    includes carrier detection, right?

    12    A.   There is a carrier detection, yes.

    13    Q.   And it includes the virtual radio interface standard,

    14    VRIS?

    15    A.   It has that portion, yes.

    16    Q.   It includes the DSP framework?

    17    A.   It has it, yes.

    18    Q.   It includes the L1 timer, framer, frame --

    19    A.   Yes.

    20    Q.   -- scheduler and synchronization?

    21    A.   Yes.

    22    Q.   It includes connectivity modules?

    23    A.   Yes.

    24    Q.   It includes testing?

    25    A.   This product is tested, yes.
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 101 of 128 PageID #:52954
                                  Karpoor - cross by Rothschild
                                                                                     1073

     1    Q.   And it includes the physical layer, ARM, DSP frame works,

     2    and signaling?

     3    A.   Yes.

     4    Q.   It includes the protocol stack?

     5    A.   It does, yeah.

     6    Q.   It includes the DSP code?

     7    A.   Yes.

     8    Q.   And you need every single thing that we just covered to

     9    have a repeater, right?

    10    A.   Correct, you need those components.

    11    Q.   And the repeater trade secret is also a subset of some of

    12    the other trade secrets that Motorola is claiming in this

    13    case, for example, the trade secret with respect to all

    14    Motorola code, right?

    15    A.   Well, the repeater borrowed some of the code from the

    16    legacy.     The repeater also loses some of the code from the

    17    handheld, but it all came with the modifications.

    18    Q.   But Motorola has a separate trade secret that's for all of

    19    the code, for mobile, portable, and repeater, right?

    20    A.   Maybe, yes.

    21    Q.   Okay.    And the repeater, part of the trade secret is the

    22    hardware, right?

    23    A.   It includes hardware.       It does software as well.

    24    Q.   And Motorola has a separate trade secret for all of its

    25    DMR hardware for mobile, portable, and repeater, right?
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 102 of 128 PageID #:52955
                                  Karpoor - cross by Rothschild
                                                                                     1074

     1    A.   Maybe.    I'm aware of this 142, yeah.

     2    Q.   Now, according to Motorola, this trade secret existed at

     3    least by 2008, correct?

     4    A.   Yes.

     5    Q.   And when you say "by 2008," you mean by January 1st, 2008,

     6    right?

     7    A.   Correct.

     8    Q.   Now, the specific code that is being claimed as part of

     9    trade secret 142 is the release 1.0 code, right?

    10    A.   We agreed according to release 1.0, it started at that

    11    point, yes.     It's a trade secret from then.

    12    Q.   And Motorola's only claiming the code in release 1.0, as

    13    you showed in your demonstrative PDX 7.6.

    14                 MS. ROTHSCHILD:    If we could put that up.

    15    BY MS. ROTHSCHILD:

    16    Q.   Right, these are all repeater release 1.0 code

    17    directories, right?

    18    A.   Correct.

    19    Q.   Okay.    Now, if we could put up PDX 7.5.          You described to

    20    the jury that one of the elements of the repeater trade secret

    21    that you're claiming is multisite functionality, right?

    22    A.   That's correct.

    23    Q.   And that is peer-to-peer or repeater-to-repeater

    24    connections, right?

    25    A.   It's more than that.
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 103 of 128 PageID #:52956
                                   Karpoor - cross by Rothschild
                                                                                     1075

     1    Q.   Motorola didn't have the peer-to-peer,

     2    repeater-to-repeater connections until release 1.4, right?

     3    A.   No, I don't agree with that.

     4    Q.   It's your testimony today that Motorola implemented

     5    repeater-to-repeater connections before release 1.4?

     6    A.   Yes.

     7    Q.   I would like to refer to your deposition testimony,

     8    Page 103, Lines 17 to 22.

     9                "QUESTION:     And you mentioned that this was in the

    10    context of release 1.4.        Was it different prior to 1.4?

    11                "ANSWER:    Prior to 1.4, there was no connection

    12    between the repeaters.        It was all conventional repeater."

    13    A.   That's what I meant, basically.          There was an extra code

    14    required to connect these repeaters on the Internet, but all

    15    of the hardware and all of the software platform that is

    16    required in the repeater to be able to hook it up later was --

    17    existed in 1.0.      Without those parts, without the repeater

    18    platform being there, we would not have enabled it to be

    19    connected.     And that's all required to do the multisite

    20    functionality.

    21    Q.   So Motorola had the capabilities and just didn't roll it

    22    out until -- not release 1.0, not release 1.2, not release

    23    1.3, but not until release 1.4, right?

    24    A.   We were not able until then because -- but all of the

    25    ingredients to support the connection was always there.                It
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 104 of 128 PageID #:52957
                                  Karpoor - cross by Rothschild
                                                                                     1076

     1    was just a choice of getting it in a particular release.

     2    Q.   And this peer-to-peer repeater connection or

     3    repeater-to-repeater connection, that was released in March

     4    of 2009, right?

     5    A.   In 1.4.    I don't know the exact date, but the release name

     6    was 1.4.

     7    Q.   Well, let me show you quickly.

     8               MS. ROTHSCHILD:      If I could have PTX 1440.

     9    BY MS. ROTHSCHILD:

    10    Q.   And PTX 1440 is Motorola's MOTOTRBO system release notes

    11    for version 1.4.

    12    A.   Let me check for sure.

    13    Q.   Right?

    14    A.   Let me take a look.       It says system enhancement is 1.4.

    15    Let me see what it included.

    16               Yeah, I can see here it says repeater 1.4.

    17               MS. ROTHSCHILD:      Your Honor, I'd like to move PTX

    18    1440 into evidence.

    19               THE COURT:     It is received and may be published.

    20           (Exhibit PTX 1440 was received in

    21           evidence.)

    22    BY MS. ROTHSCHILD:

    23    Q.   And if we look here on the cover page, it says, MOTOTRBO

    24    System Release Notes, Version 1.4.4, date March 6th, 2009,

    25    System Enhancement Release 1.4, right?
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 105 of 128 PageID #:52958
                                  Karpoor - cross by Rothschild
                                                                                     1077

     1    A.   Yes, that's a system -- that's a release note for the

     2    system release note.

     3    Q.   And if we look on Page 4 of the document, it says, "What's

     4    new in this release?       Software:     IP site connect," right?

     5    A.   Correct, that's the enablement software.

     6    Q.   Right.

     7    A.   That was the next piece of software that is required to

     8    connect the repeaters, yes.

     9    Q.   And that was first released in 1.4, right?

    10    A.   Yes, that is the first release that enabled the

    11    connection, yes.

    12                 MS. ROTHSCHILD:    We can take that down.

    13    BY MS. ROTHSCHILD:

    14    Q.   You testified in your direct examination that Motorola has

    15    thousands of documents related to its repeaters, right?

    16    A.   Yes.

    17    Q.   Okay.    Motorola is not accusing thousands of documents as

    18    part of trade secret 142 for its repeater, is it?

    19    A.   Motorola has all these documents created.            Those are all

    20    internal documents.

    21    Q.   Motorola is not accusing or including each of those

    22    thousands of documents -- or alleging that Hytera

    23    misappropriated thousands of documents with respect to the

    24    repeater, right?

    25    A.   Well, those are all the confidential documents.              I don't
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 106 of 128 PageID #:52959
                                  Karpoor - cross by Rothschild
                                                                                     1078

     1    know how many documents Motorola is alleging, but those are

     2    all the trade secrets that we have.

     3    Q.   And in your examination, you only introduced a handful of

     4    documents related to the repeater, right?

     5    A.   Yeah, those are the exhibits here, but there are thousands

     6    of documents.

     7    Q.   And one of those documents, if we could pull it up,

     8    please, is PTX 1316.       And if we look at the bottom of this

     9    page, the cypher architecture document, we see a marking on

    10    the bottom, and it says "Motorola Internal Use Only," right?

    11    A.   Yes.

    12    Q.   And that is a designation that was required by Motorola's

    13    POPI, or protection of proprietary information, policy, right?

    14    A.   It's not a requirement.        I mean, it's a label that says --

    15    if there is a label like this, it says it's definitely

    16    proprietary material.       But, you know, there are other labels

    17    or you may or may not have a label, as long as the content is

    18    confidential, it's proprietary to us.

    19                MS. ROTHSCHILD:     Jim, can we please pull up PTX 1183,

    20    which is previously admitted, and it is that protection of

    21    proprietary policy.       And if we could please go to Page 6,

    22    which describes the Motorola internal use only category.

    23                And if we could look at the next page, please.

    24    BY MS. ROTHSCHILD:

    25    Q.   We see in the "Access," "Even though a document is marked
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 107 of 128 PageID #:52960
                                  Karpoor - cross by Rothschild
                                                                                     1079

     1    'Motorola internal use only,' access can be had by all

     2    Motorolans and non-Motorolans having a need for this

     3    information," right?

     4    A.   But only specific information needed.           I think access is

     5    one part, but there is protection information that says any

     6    time it's confidential and secured, that's a trade secret, and

     7    that's supposed to be confidential, that's all internal.                   We

     8    don't make that information public.

     9    Q.   Now, in this policy, there are four different

    10    confidentiality designations.         And, in fact, there are two

    11    designations that are higher than what this document is

    12    marked.

    13               MS. ROTHSCHILD:      If we could please turn in 1183.                If

    14    we could look at the next page, please.

    15               One more page, please.

    16    BY MS. ROTHSCHILD:

    17    Q.   And you see there is a next higher level, is Motorola

    18    confidential priority, correct?

    19    A.   I can see that here.

    20    Q.   If we could please turn a few more pages, we'll see

    21    Motorola registered secret proprietary as two levels higher

    22    than PTX 1316, which is marked Motorola internal use.

    23               And if we look on the right side of this page, this

    24    is the only category that includes trade secret, right?

    25    A.   I wouldn't agree with that.         Motorola registered secret
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 108 of 128 PageID #:52961
                                  Karpoor - cross by Rothschild
                                                                                     1080

     1    proprietary is the highest level; that means any document

     2    that's labeled with this is definitely a trade secret, but

     3    that doesn't mean that other labels are, even the material

     4    that did not have any label, but as long as it has a

     5    confidential information that we protect, it is a trade secret

     6    for us, and that's what we follow.

     7                MS. ROTHSCHILD:     And if we could pull up 4721

     8    previously admitted and go to Page 69.            Well, let's pull up

     9    the cover briefly.

    10    BY MS. ROTHSCHILD:

    11    Q.   This is the intellectual property awareness training that

    12    was issued by the law department to the DMR group.

    13                MS. ROTHSCHILD:     And if we could please turn to

    14    Page 69.

    15    BY MS. ROTHSCHILD:

    16    Q.   We see for protection of trade secrets, the instructions

    17    given are the only acceptable marking is "Motorola registered

    18    secret proprietary," correct?

    19    A.   I would -- I mean, this is -- this is the labeling.               I

    20    wouldn't say that's a definition.          I mean, this is a good

    21    practice to do, but it doesn't mean that if we don't label it,

    22    all of the hard work is erased just because there is no

    23    labeling.

    24                MS. ROTHSCHILD:     We can take this down.

    25                If we could please pull up PTX 1330, which I believe
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 109 of 128 PageID #:52962
                                  Karpoor - cross by Rothschild
                                                                                     1081

     1    you admitted -- or was admitted during your direct

     2    examination.

     3    BY MS. ROTHSCHILD:

     4    Q.   This is a document entitled "ARM9 High Level Architecture

     5    Overview," correct?

     6    A.   Correct.

     7    Q.   This document doesn't contain any confidentiality

     8    designation, does it?

     9    A.   Again, as I said, you know, there is nothing in the label.

    10    It's all in the content.        As long as we believe this content

    11    is confidential and it is secured in Motorola, that's

    12    sufficient for us.

    13    Q.   And that was a no, there is no confidentiality designation

    14    on this document, correct?

    15    A.   They're not a signature, but it is a trade secret for us.

    16               MS. ROTHSCHILD:      I pass the witness.

    17               THE COURT:     Redirect?

    18               MR. DOKHANCHY:      No redirect, Your Honor.

    19               THE COURT:     You may step down, sir.

    20           (Witness excused.)

    21               THE COURT:     What about the repeater?

    22               Yes?

    23               MR. ALPER:     Your Honor, our next set of witnesses are

    24    Hytera witnesses by video deposition once again.

    25               THE COURT:     All right.     Begin with the first.
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 110 of 128 PageID #:52963
                               Videotaped deposition of Jue Liang
                                                                                     1082

     1               MR. ALPER:     The first is we'll be calling by video

     2    deposition Mr. Jue Liang.

     3               THE COURT:     All right.     Please do so.

     4               MR. CLOERN:     Your Honor, we only have, I think, one

     5    remaining objection, but -- could we --

     6               THE COURT:     Do you recall what I said yesterday?

     7               MR. CLOERN:     Yes, Your Honor.

     8               THE COURT:     It still stands today.

     9               MR. CLOERN:     Yes, Your Honor.

    10               THE COURT:     When you've reached a point of objection,

    11    make it.

    12               MR. CLOERN:     Yes, Your Honor.

    13               THE COURT:     Members of the jury, is all of this on

    14    your screen?

    15               THE JURY:     Yes.

    16               THE COURT:     Okay.    There is another screen to your

    17    left over there as well.

    18               All right.     Please proceed.

    19          (Videotaped deposition of Jue Liang played in open

    20    court.)

    21               MR. CLOERN:     Objection, Your Honor.

    22               The video -- the questions were asked in English and

    23    then translated.      The video does not show that.          And we just

    24    would like to make clear that the witness had the question

    25    translated for him and he is not understanding the English.
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 111 of 128 PageID #:52964
                               Videotaped deposition of Jue Liang
                                                                                     1083

     1                MR. ALPER:    We agree with that.       That's what

     2    happened.

     3                THE COURT:    All right.     I'll ask the court reporter

     4    to read that back again slowly so the jury understands what

     5    your agreement is.

     6                Would you please read that back.

     7            (The record was read as requested.)

     8                THE COURT:    And that is your agreement?

     9                MR. ALPER:    We agree that he had the question

    10    translated back to him.        We do not agree he didn't understand

    11    the English, but he did actually have the question translated

    12    back.

    13                THE COURT:    All right.     Is that your agreement?

    14                MR. CLOERN:    Well, it was -- he required a translator

    15    and was provided one, yes.

    16                THE COURT:    I think it's obvious from the film

    17    itself, is it not?

    18                MR. ALPER:    Yes.

    19                THE COURT:    There was a translator being used here.

    20                MR. ALPER:    Yes, Your Honor.

    21                MR. CLOERN:    We want to make sure that the questions

    22    were translated as well.

    23                THE COURT:    And that's your stipulation?

    24                MR. ALPER:    Yes.   Yes, Your Honor.

    25                THE COURT:    All right.     Please proceed.
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 112 of 128 PageID #:52965
                               Videotaped deposition of Jue Liang
                                                                                     1084

     1               Just have a short sidebar on another point here

     2          (Proceedings heard at sidebar on the record.)

     3               THE COURT:     In criminal cases, we routinely have a

     4    transcript, the translated transcript into the English

     5    language, and we tell the jury that the transcript itself is

     6    not the evidence, but it may be used by the jury as they

     7    listen to the evidence in the case.

     8               Do you have a transcript of this?           And would you then

     9    agree, let the jury have a transcript that they can look to as

    10    they listen to the testimony while being instructed that the

    11    testimony is that obviously of the witness being depicted and

    12    that the transcript is only to be used by them if they feel

    13    it's necessary in the understanding of the witness?

    14               MR. ALPER:     So I'm not sure it's necessary to give

    15    them a transcript, but if Your Honor has a preference --

    16               THE COURT:     No, I'm just saying that's what we

    17    routinely do in criminal cases when there is a language issue,

    18    but I don't want to force you into something.             I'm just saying

    19    it is a tool available.        It is a technique available.

    20               And maybe I've just caught you by surprise by

    21    mentioning this.      But in any event, nobody at this point is

    22    suggesting that the transcript be made available to the jury,

    23    as I have mentioned.

    24               MR. ALPER:     Yes, sir.     And if we may consider that --

    25               THE COURT:     Well, it may be a little bit -- we can't
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 113 of 128 PageID #:52966
                               Videotaped deposition of Jue Liang
                                                                                     1085

     1    wait too long.

     2               MR. ALPER:     Right.    I understand.

     3               THE COURT:     That's part of the problem.

     4               All right.     So let's leave it this way.         You have not

     5    asked the Court to use that technique, right?

     6               MR. ALPER:     Correct.

     7               THE COURT:     All right.     Thank you, Counsel.

     8          (Sidebar ended.)

     9               THE COURT:     Okay.    Please proceed.

    10          (Videotaped deposition resumed.)

    11               MR. CLOERN:     Objection, Your Honor.

    12               THE COURT:     Show a sidebar.

    13          (Proceedings heard at sidebar on the record.)

    14               MR. CLOERN:     Your Honor --

    15               THE COURT:     What will the answer be?

    16               MR. CLOERN:     The answer is that he doesn't remember

    17    initially this is a document about visa interviews in 2011.

    18    It has nothing to do with this case.           It is about Hytera hired

    19    a Washington, D.C., consultant or something, and they told him

    20    -- gave him some advice on how to get through U.S. visa

    21    interviews.     And there are nine pages of testimony on this.

    22               THE COURT:     This is what he would say?

    23               MR. CLOERN:     Yes, this goes on for nine pages,

    24    questioning about an entirely irrelevant document which we

    25    think is a 608(b) problem.
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 114 of 128 PageID #:52967
                               Videotaped deposition of Jue Liang
                                                                                     1086

     1               THE COURT:     What is your response to the objection?

     2               MR. ALPER:     So, Your Honor, this is a document that

     3    this witness --

     4               THE COURT REPORTER:       Can you talk in the mic, please?

     5               MR. ALPER:     Yes.   Sorry.

     6               It is one of the witnesses on this document.             It is a

     7    corporate policy to be dishonest, and he admits that.               He

     8    says it two ways.      He says this is a policy about dishonesty

     9    in two ways.     Under 608 both (a) and (b), it goes to the

    10    untruthfulness of -- it brings the character for

    11    untruthfulness.      They put this in their opening.

    12               THE COURT:     Your objection is overruled.         The witness

    13    may answer.

    14               MR. CLOERN:     Your Honor, we disagree with everything

    15    that he says.

    16               THE COURT:     I understand.      You have a fundamental and

    17    basic objection to this inquiry and the answer -- the

    18    objection is overruled.

    19               MR. CLOERN:     Thank you.

    20          (Sidebar ended.)

    21               THE COURT:     Continue, please.

    22          (Videotaped deposition resumed.)

    23               MR. CLOERN:     Objection, Your Honor.

    24               THE COURT:     Sidebar.

    25          (Proceedings heard at sidebar on the record.)
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 115 of 128 PageID #:52968
                               Videotaped deposition of Jue Liang
                                                                                     1087

     1                MR. CLOERN:    Your Honor, the snippet that is in the

     2    e-mail that they point to, that was cut out of a Hytera

     3    document.    And what they're showing is they're now showing a

     4    Motorola document that is suggesting it was cut out of that.

     5    And it wasn't cut of a Motorola document.            It was

     6    cut-and-pasted -- they're suggesting Jue Liang is taking

     7    things from Motorola documents, and he was not.              He

     8    cut-and-pasted that section out of the Hytera document.                And

     9    that's what they've shown in the screen before.              Now they've

    10    up a Motorola document that says Motorola confidential

    11    proprietary.     This is a complete misrepresentation, and it's

    12    false.

    13                MR. ALPER:    So we disagree with the factual

    14    representations, but I have a proposal to move forward.                When

    15    we read the rest of this designation and take the stuff off

    16    the screen so --

    17                MR. CLOERN:    I think that the jury should be

    18    instructed.     Because they have put up and made it look like

    19    what was cut-and-pasted into that e-mail was from a Hytera --

    20    it was from a Motorola document.          And if you look at the

    21    e-mail, it -- what is attached to it is a Hytera document.

    22                THE COURT:    Here's what we should be doing.

    23          (Indiscernible crosstalk.)

    24                MR. CLOERN:    -- depositions and repeatedly, and it's

    25    not fair and it's not right.
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 116 of 128 PageID #:52969
                               Videotaped deposition of Jue Liang
                                                                                     1088

     1               MR. ALPER:     I disagree with the --

     2               THE COURT:     The jury should see the deposition

     3    without reference to any other documentation.             That's the rule

     4    here.

     5               So whatever occurred at his deposition will be shown

     6    to the jury without showing any other exhibits.

     7               MR. ALPER:     And so I will attempt to ask them to take

     8    that down.     If not, we'll just read the rest of it.

     9               THE COURT:     Take it down if it, in fact, is there.

    10    And I will tell the jury when we return to the jury that they

    11    must listen closely as they view what is being depicted on the

    12    screens before them.

    13               MR. ALPER:     Thank you, Your Honor.

    14          (Sidebar ended.)

    15               THE COURT:     Members of the jury, you are to look at

    16    what is being depicted on the screen there, the testimony of

    17    the Hytera executive just as if he were on the witness stand.

    18    Listen closely to what he is saying.           You also have an

    19    opportunity to judge his demeanor and when he testifies, but

    20    take it in that context if he were here today on the witness

    21    stand.    That's the way you are to view what you are seeing on

    22    the large screen and the screens in front of you.

    23               Any other documentation you may have seen along the

    24    way as he has testified, you should ignore.             Your

    25    concentration must be on what you see on that screen, what you
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 117 of 128 PageID #:52970
                               Videotaped deposition of Jue Liang
                                                                                     1089

     1    see and hear from that witness.

     2               Once again, just as if he were right here on the

     3    witness stand.

     4               Please proceed.

     5               MR. ALPER:     Yes, Your Honor.

     6               May I have just one minute while we recalibrate that

     7    video?

     8               THE COURT:     Yes.

     9          (Brief pause.)

    10               MR. ALPER:     We're ready to proceed.

    11               THE COURT:     All right.     Start it.

    12          (Videotaped deposition resumed.)

    13               MR. CLOERN:     Objection, Your Honor.

    14               THE COURT:     The objection is overruled.

    15               Once again, members of the jury, look at the witness.

    16    Listen to what he is saying.         And it's up to you to judge his

    17    credibility within the context of the entirety of the evidence

    18    in the case.

    19               Please proceed.

    20          (Videotaped deposition resumed.)

    21               MR. ALPER:     That completes the video for Liang,

    22    Your Honor.

    23               THE COURT:     All right.     Are you ready for the next

    24    witness?

    25               MR. ALPER:     Yes.   Our next witness is Mr. Yingzhe
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 118 of 128 PageID #:52971
                             Videotaped deposition of Yingzhe Zhang
                                                                                     1090

     1    Zhang.

     2               THE COURT:     In the same format?

     3               MR. ALPER:     In the same format, video.

     4               THE COURT:     Proceed.

     5          (The videotaped deposition of Yingzhe Zhang was played in

     6    open court.)

     7               THE COURT:     Just a minute, has the witness -- have

     8    the witnesses been sworn before giving their depositions?

     9               MR. ALPER:     They were, yes, Your Honor.

    10               THE COURT:     Is that correct?

    11               MR. CLOERN:     That is correct, Your Honor.          In Hong

    12    Kong.

    13               THE COURT:     Okay.    Proceed.

    14               MR. ALPER:     Yes, Your Honor.

    15          (Videotaped deposition resumed.)

    16               MR. CLOERN:     Your Honor, just objection.         I still

    17    have a question about --

    18               THE COURT:     Just a minute.      Is there any reason why

    19    the deponent isn't being depicted --

    20               MR. ALPER:     I'm sorry?

    21               THE COURT:     Is there any reason why the deponent

    22    isn't being depicted in large screen?

    23               MR. ALPER:     He's on the upper left in order to make

    24    room for the document that he's looking at.

    25               THE COURT:     Okay.    But -- do you disagree that that
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 119 of 128 PageID #:52972
                             Videotaped deposition of Yingzhe Zhang
                                                                                     1091

     1    is the document he's looking at?

     2               MR. CLOERN:     At this point, Your Honor, we don't

     3    disagree on this document, but there are other documents that

     4    are issues.     And they're also publishing documents that the

     5    jury --

     6               THE COURT:     All right.     Once again, if indeed the

     7    witness is being shown -- we have to concentrate on the

     8    witness, what he is saying in reference to what he is being

     9    handed.    And there is an objection to enlarging the exhibit

    10    being shown to the witness, and I will sustain that objection.

    11               So whatever is being depicted is what will be shown

    12    to the jury without any embellishment in terms of the larger

    13    submission to them on the side of the screen.             It's hard to

    14    make a good record on this point.

    15               All right.     So whatever occurred at the deposition

    16    which is picked up by the camera and also by the microphones

    17    is something the jury can take into account, but without

    18    further embellishment here today in the room, by showing you a

    19    larger exhibit of what he purportedly had in his hands when he

    20    answered the question.

    21               Now, that's perfectly clear, I'm sure.            Okay.    But

    22    your focus and attention and the weight that you give to this

    23    testimony be based upon what you see on this screen, which was

    24    there at the time, unembellished by submission here in court

    25    today.
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 120 of 128 PageID #:52973
                             Videotaped deposition of Yingzhe Zhang
                                                                                     1092

     1               So in that sense, the objection is sustained.

     2               MR. ALPER:     Yes, Your Honor.

     3               Should we continue playing --

     4               THE COURT:     Yes.

     5               MR. ALPER:     -- as we saw it on the screen?

     6               THE COURT:     Yes, without any depiction of larger

     7    exhibits --

     8               MR. ALPER:     Okay.    So if we may have a moment to take

     9    that --

    10               THE COURT:     To do that?

    11               MR. ALPER:     Yes.

    12               THE COURT:     All right.     And while you're doing that,

    13    the jury can stand up and . . .

    14          (Brief pause.)

    15               THE COURT:     Have you already made the adjustment?

    16               MR. ALPER:     It is being made now, Your Honor.

    17               May I ask a follow-up question?

    18               Those exhibits that are being shown are the ones that

    19    the witness is actually looking at.           I'm trying to think of a

    20    way to display that --

    21               THE COURT:     Well, you should have thought of that

    22    when you took the deposition, but we're not going to correct

    23    it or add to it or embellish it here in court today.

    24               MR. ALPER:     Understood, Your Honor.

    25          (Brief pause.)
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 121 of 128 PageID #:52974
                              Videotaped deposition of Yingzhe Zhang
                                                                                     1093

     1               THE COURT:     Please be seated.

     2               Ready?

     3               MR. ALPER:     30 seconds, Your Honor.

     4               THE COURT:     While that's going on, we'll have a

     5    sidebar here.

     6          (Proceedings heard at sidebar on the record.)

     7               THE COURT:     Got the powerhouse here?

     8               Are the documents being shown to the deponent already

     9    in evidence or will they be offered in evidence?

    10               MR. ALPER:     They will be offered.

    11               THE COURT:     All right.

    12               MR. DE VRIES:      And I believe there's an agreement

    13    that they can; is that right?

    14               MR. CLOERN:     Assuming you guys dropped out the ones.

    15    I think there's one document left, but I -- it's not -- it's

    16    really unclear if you guys dropped the attachment to the Jody

    17    e-mail.

    18               MR. ALPER:     Other than that --

    19               MR. CLOERN:     Other than that, we don't have an

    20    objection.

    21               THE COURT:     All right.     So the point I'm trying to

    22    make is, although the jury may have difficulty seeing them on

    23    the screen, they ultimately will have them in their hands when

    24    they go in to deliberate.

    25               MR. ALPER:     Yes, Your Honor.      The one question that I
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 122 of 128 PageID #:52975
                             Videotaped deposition of Yingzhe Zhang
                                                                                     1094

     1    had was, since these are the actual exhibits coming into

     2    evidence just as if the witness was on the stand, video, we

     3    were trying to display them so, you know, like they would

     4    do -- the text would do, but we could have them read and then

     5    just --

     6               THE COURT:     Why don't you just make copies of them.

     7    The Federal Rules of Evidence permit copies to be introduced.

     8    So long as there's a representation that these are copies of

     9    the originals, they will be given to the jury.

    10               MR. ALPER:     And they are.      So I'm wondering if for

    11    the next video we could do what we were doing, just display

    12    the actual exhibits -- unobjected exhibits that are in front

    13    of the witness while the video is playing.

    14               THE COURT:     Well, there's an objection to that.

    15               MR. CLOERN:     I think we've already made the change,

    16    and it's not necessarily what the witness is looking at and

    17    they're being called out.        And they're only playing part of

    18    the transcript.      We tried to narrow it.

    19               For example, about that visa document, there was all

    20    kind of stuff in that visa document that says tell the truth,

    21    don't lie.     They've completely misrepresented it.           This is a

    22    major problem.

    23               THE COURT:     I don't want to keep on repeating myself,

    24    so we'll leave it this way:         As I've already told the jury,

    25    they will make their decision on what they see and hear.                   And
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 123 of 128 PageID #:52976
                             Videotaped deposition of Yingzhe Zhang
                                                                                     1095

     1    to the extent that they cannot see the documents, ultimately

     2    they will get copies of those documents, not necessarily the

     3    originals, but copies of the originals, and I can tell the

     4    jury that.     All right.

     5          (Sidebar ended.)

     6               THE COURT:     All right.     Members of the jury, when you

     7    go in to deliberate, you will receive copies of the exhibits

     8    that are being used in this deposition.            You cannot see them

     9    because they are small, obviously, but by agreement, they will

    10    go into evidence.      And so when you go to deliberate, you will

    11    have the ability to look at those very documents that the

    12    deponent is testifying about, which he is being shown.                He has

    13    them in his hands.       You will ultimately get copies of those

    14    exhibits, although we understand that you cannot see them as

    15    the deposition goes forward.

    16               Please proceed.

    17               MR. ALPER:     Yes, Your Honor.

    18               THE COURT:     Okay.

    19          (Videotaped deposition resumed.)

    20               MR. ALPER:     Your Honor, that completes that

    21    deposition.     We can go on to the next.         But before I do, just

    22    as a formality, may I move the exhibits that have been shown

    23    to -- or discussed into evidence?

    24               For Mr. Liang, Deposition Exhibit 2 is PTX 1057,

    25    Deposition Exhibit 5 is PTX 100, Deposition Exhibit 6 is PTX
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 124 of 128 PageID #:52977
                             Videotaped deposition of Yingzhe Zhang
                                                                                     1096

     1    107, and Deposition Exhibit 13 is PTX 30.

     2               So we move those into evidence, Your Honor.

     3               MR. CLOERN:     Your Honor, we object to Exhibit No. 2

     4    for reasons stated, as well as Rule 403, and a lot of it is

     5    speculation and hypotheticals.

     6               THE COURT:     The objections are overruled.          All of

     7    those documents to which you have referred are received in

     8    evidence and may be published.

     9          (Exhibit No. 2, PTX 1057; Exhibit No. 5, PTX 100; Exhibit

    10    No. 6, PTX 107; and Exhibit No. 13, PTX 30 were received in

    11    evidence.)

    12               THE COURT:     Members of the jury, as I've said before,

    13    when you go in to deliberate, you will receive copies of these

    14    various exhibits that have been very adequately identified

    15    within the record, so you will know what the two persons being

    16    deposed had in their hands as they were being asked the

    17    questions and as they gave their answers.

    18               There is an objection.        The objection is overruled.

    19    You may call the next witness.

    20               MR. ALPER:     And, Your Honor, with Mr. Zhang, that's

    21    the second video, his exhibits were -- Deposition Exhibit 1

    22    was PTX 99, Deposition Exhibit 3 is PTX 542, Deposition

    23    Exhibit 4 is PTX 112, and Deposition Exhibit 7 is PTX 535.

    24    And we move to admit those exhibits.

    25               MR. CLOERN:     No objection.
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 125 of 128 PageID #:52978
                             Videotaped deposition of Yu Kok Hoong
                                                                                     1097

     1               THE COURT:     The group is received.

     2          (Exhibit No. 1, PTX 99; Exhibit No. 3, PTX 542; Exhibit

     3    No. 4, PTX 112; Exhibit No. 7, PTX 535, were received in

     4    evidence.)

     5               THE COURT:     And once again, members of the jury, you

     6    will have a greater opportunity to review all of those

     7    documents when you go in to deliberate.            And it is up to you

     8    to judge the credibility of the witnesses and the weight to

     9    give to their testimony within the context of all of the

    10    evidence in the case.

    11               Do you have another witness?

    12               MR. ALPER:     We do, by video deposition, Mr. Yu Hoong.

    13               THE COURT:     He will be the last of the day?

    14               MR. ALPER:     Yes, Your Honor.

    15               THE COURT:     Call the witness.

    16          (The videotaped deposition of Yu Kok Hoong played in open

    17    court.)

    18               MR. ALPER:     And, Your Honor, in connection with

    19    Mr. Hoong's deposition, his Deposition Exhibit 3 is PTX 474,

    20    Deposition Exhibit 4 is PTX 459, and Deposition Exhibit 5 is

    21    PTX 97.    We'd move to admit those exhibits.

    22               MR. CLOERN:     No objection, Your Honor.

    23               THE COURT:     They are received and may be published.

    24          (Exhibit No. 3, PTX 474; Exhibit No. 4, PTX 459; Exhibit

    25    No. 5, PTX 97 were received in evidence.)
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 126 of 128 PageID #:52979
                                           Proceedings
                                                                                     1098

     1                THE COURT:    And once again, members of the jury, you

     2    will have an opportunity to examine them when you go in to

     3    deliberate.

     4                Would your next witness be a live witness?

     5                MR. ALPER:    It's another video deposition.

     6                THE COURT:    Yet another one?

     7                MR. ALPER:    Yes.

     8                THE COURT:    How long is it?

     9                MR. ALPER:    It is 37 minutes.

    10                THE COURT:    Members of the jury, I am going to excuse

    11    you for the day.      It has been a long day and this is difficult

    12    testimony to listen to given the nature of it.              And so I think

    13    it would be better if you come in in the morning fresh of mind

    14    and well rested to give appropriate consideration to the next

    15    exhibit.

    16                And I should add to that, I do have a few matters on

    17    the call tomorrow morning.         And so once again, you may come in

    18    at 10:15.

    19                You are excused for the day.

    20                Counsel, please remain for a few minutes.

    21                Or one other thing I want to add, as time goes on,

    22    some of you may need further verification or certification of

    23    your being here on this jury.         And so if you need a document

    24    to establish that for any reason, you can discuss that with

    25    Mr. Fulbright, and he will see to it that you get some form of
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 127 of 128 PageID #:52980
                                           Proceedings
                                                                                     1099

     1    our standard form to show that you are indeed continuing on as

     2    a juror in the case.

     3               So if you do need that, you can catch Mr. Fulbright

     4    along the way, and that can be tomorrow morning.              But for now,

     5    you are excused.

     6           (Jury out.)

     7               THE COURT:     All right.     The jurors have left the

     8    room.

     9               Please be seated.

    10               I have a number of matters on the call for tomorrow

    11    morning.    When you see the court's agenda, you will know.                So

    12    we'll pick it up with that next exhibit followed by a live

    13    witness then?

    14               MR. ALPER:     Your Honor, there is some short

    15    additional deposition designations.            We were planning just to

    16    read with Your Honor's permission --

    17               THE COURT:     Yes.

    18               MR. ALPER:     -- without video.       And we can do this

    19    however you'd like, but we thought we'd put the lawyer in the

    20    witness stand and lawyer at the desk and have them read it.

    21               THE COURT:     Yes, that's the way it's routinely done.

    22    Yes.

    23               MR. ALPER:     Yes.   And we expect all four of those

    24    will take 20 minutes total, and then we'll be calling the next

    25    live witness.
Case: 1:17-cv-01973 Document #: 788 Filed: 12/20/19 Page 128 of 128 PageID #:52981
                                            Proceedings
                                                                                     1100

     1               THE COURT:     And who is the next live witness?

     2               MR. ALPER:     Dr. Stephen Wicker, our expert, technical

     3    expert on misappropriation.

     4               THE COURT:     All right.       That's very acceptable to do

     5    it that way.

     6               By the way, when you have a reader on the stand, the

     7    reader is not to take on some kind of Hollywood attitude

     8    towards things; just to read it straight as it is.

     9               You agree, Counsel?

    10               MR. CLOERN:     We agree, Your Honor.

    11               THE COURT:     Okay.       10:15.

    12               MR. ALPER:     10:15, Your Honor.

    13               THE COURT:     Thank you.

    14               THE CLERK:     All rise.        Court is adjourned.

    15          (Court adjourned at 2:58 p.m.)

    16

    17                                 *    *    *   *   *   *

    18                                     CERTIFICATE

    19          I certify that the foregoing is a correct transcript from

    20    the record of proceedings in the above-entitled matter.

    21

    22    /s/ Amy Spee                                    11/20/2019

    23    Amy Spee, CSR, RPR, CRR                                Date
          Official Court Reporter
    24

    25
